Filed with the U.S. Securities and Exchange Commission on January 29, 2016 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Schiff Hardin LLP 666 Fifth Avenue Suite 1700 New York, NY 10103 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 657 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal year ended September 30, 2015 for one series of the Trust: TCM Small Cap Growth Fund. TCM SMALL CAP GROWTH FUND PROSPECTUS TCM Small Cap Growth Fund - TCMSX January 29, 2016 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TCM Small Cap Growth Fund Table of Contents SUMMARY SECTION 2 INVESTMENT OBJECTIVE 6 PRINCIPAL INVESTMENT STRATEGIES 6 PRINCIPAL RISKS OF INVESTING IN THE FUND 8 PORTFOLIO HOLDINGS INFORMATION 10 MANAGEMENT OF THE FUND 10 SHAREHOLDER INFORMATION 11 DISTRIBUTIONS AND TAXES 19 SERVICE FEES 20 INDEX DESCRIPTION 21 FINANCIAL HIGHLIGHTS 22 PRIVACY NOTICE 23 Table of Contents - Prospectus SUMMARY SECTION TCM Small Cap Growth Fund Investment Objective The TCM Small Cap Growth Fund (the “Small Cap Fund”) seeks to achieve long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Small Cap Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.80% Distribution (12b-1) Fees None Other Expenses 0.14% Total Annual Fund Operating Expenses 0.94% Example This Example is intended to help you compare the cost of investing in the Small Cap Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Small Cap Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Small Cap Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Small Cap Fund $96 $300 $520 $1,155 Portfolio Turnover The Small Cap Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Small Cap Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Small Cap Fund’s performance.During the most recent fiscal year, the Small Cap Fund’s portfolio turnover rate was 137% of the average value of its portfolio. Table of Contents - Prospectus 2 Principal Investment Strategies Under normal market conditions, the Small Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of small capitalization (“small cap”) companies.The Small Cap Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Index.The Advisor uses fundamental research to identify companies with the potential for superior earnings growth and sustainable valuations.The Advisor’s intensive bottom-up, fundamental research drives stock selection, which the Advisor believes is key to generating excess returns. Most of the assets will be invested in U.S. common stocks that the Advisor expects will experience long-term, above average earnings growth.The Small Cap Fund may at times invest a significant portion of its assets (greater than 25%) in stocks of technology companies, representing various unrelated technology industries.The Small Cap Fund may also invest up to 20% of its net assets in equity securities of foreign issuers, including issuers located in emerging markets, that are American Depositary Receipts (“ADRs”) or traded on a U.S. stock exchange when consistent with the Small Cap Fund’s investment objective.The Advisor may sell a security for different reasons including when its price reaches a target set by the Advisor or if the Advisor believes that other investments are more attractive. Principal Risks There is the risk that you could lose all or a portion of your investment in the Small Cap Fund.The following risks could affect the value of your investment: · Management Risk: The Advisor may fail to implement the Small Cap Fund’s investment strategies and meet its investment objective. · General Market Risk: The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Growth Stock Risk: Growth-oriented funds may underperform when value investing is in favor. · Technology Company Risk: Although technology companies are found among a broad range of industries, they often face unusually high price volatility and losses can be significant. · Foreign Securities and Emerging Markets Risk: Foreign securities are subject to increased risks including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets.Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Small- and Medium-Sized Company Risk: Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. Table of Contents - Prospectus 3 · Portfolio Turnover Risk: High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities, which may result in adverse tax consequences to the Fund’s shareholders. Performance The following performance information indicates some of the risks of investing in the Small Cap Fund.The information below also illustrates how the Small Cap Fund’s performance has varied from year to year and the risks of investing in the Small Cap Fund by showing its highest and lowest quarterly returns.The table below illustrates the Small Cap Fund’s total return over time compared with a broad-based securities index.The Small Cap Fund’s past performance, before and after taxes, is not necessarily an indication of how the Small Cap Fund will perform in the future.Updated performance is available on the Small Cap Fund’s website at www.tyghcap.com. Small Cap Fund Calendar Year Total Return as of December 31 During the periods shown in the bar chart, the Small Cap Fund’s highest quarterly return was 16.42% for the quarter ended March 31, 2006 and the lowest quarterly return was -27.29% for the quarter ended December 31, 2008. Average Annual Total Returns as of December 31, 2015 Since Inception 1 Year 5 Year 10 Year (10/1/04) TCM Small Cap Growth Fund Return Before Taxes -0.99% 10.47% 7.15% 9.26% Return After Taxes on Distributions -4.76% 7.04% 5.20% 7.46% Return After Taxes on Distributions and Sale of Fund Shares 1.82% 7.52% 5.36% 7.25% Russell 2000® Growth Index(reflects no deduction for fees, expenses or taxes) -1.38% 10.67% 7.95% 8.57% Table of Contents - Prospectus 4 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Investment Advisor Tygh Capital Management, Inc. Portfolio Manager Richard J. Johnson, CFA, is the Chief Investment Officer of the Advisor and has been the Portfolio Manager of the Small Cap Fund since its inception in 2004. Purchase and Sale of Fund Shares Investors may purchase or redeem Small Cap Fund shares on any business day by mail (TCM Small Cap Growth Fund, c/o U.S.Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, WI 53201-0701), by wire transfer or by telephone at 1-800-536-3230.The minimum initial and subsequent investment amounts are shown below. Minimum Investment To Open Your Account To Add to Your Account $2,500 $500 Tax Information The Small Cap Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Table of Contents - Prospectus 5 INVESTMENT OBJECTIVE The investment objective of the Small Cap Fund (the “Fund”) is to seek to achieve long-term capital appreciation.There is no assurance that the Fund will achieve its investment objective. PRINCIPAL INVESTMENT STRATEGIES Small Cap Fund Under normal market conditions, the Small Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of small capitalization (“small cap”) companies.The Small Cap Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Index.As of December 31, 2015, the largest company’s market capitalization in that index was $6.4 billion.Stocks of companies whose capitalization rise above this level after purchase may continue to be held in the portfolio and considered small cap companies for purposes of the 80% policy.New purchases of companies that rise above the Small Cap Fund’s definition of small cap are not considered small cap companies for purposes of the 80% policy.As of December 31, 2015, the average weighted market cap of the Small Cap Fund was $3.0 billion, while the average weighted market cap of the Russell 2000® Growth Index was $2.1 billion. The Advisor uses fundamental research to identify companies with the potential for superior earnings growth and sustainable valuations.The Advisor’s intensive bottom-up, fundamental research drives stock selection, which the Advisor believes is key to generating excess returns.The investment process utilizes a team-oriented approach, where members of the team leverage the expertise of their colleagues in an environment that facilitates the exchange of ideas and insights.There are four primary steps to the Advisor’s investment process: · Idea Generation.Investment candidates are first screened for specific growth characteristics regarding revenue and earnings, valuation, and expected price appreciation.The Advisor believes that previously owned companies are a source of ideas that leverage prior experience and knowledge base, and that conferences and meetings with company management offer opportunities to monitor existing holdings and prospect for new ones.In addition, the Advisor observes market trends and focuses research into sectors or industries that are expected to experience superior relative growth.As a result of this process, the investment team identifies candidates for further analysis. · Research and Analysis.Stock ideas undergo in-depth fundamental and valuation analysis.The Advisor seeks companies with the ability to significantly grow annual revenues and earnings by examining market size, market growth rates, and trends in a company’s market share, margins and expenses.The Advisor focuses on the sustainability of valuations based on a variety of financial metrics, including price-to-earnings, price-to-growth, price-to-sales ratios and cash flow returns.This process is designed to develop confidence in price targets based on earnings and associated risks. Table of Contents - Prospectus 6 · Portfolio Construction.With a list of high conviction names in place, the investment team then constructs the portfolio based on the Fund’s objective and guidelines.Sector weightings are monitored versus established parameters compared to the Fund’s benchmark, the Russell 2000® Growth Index, and initial position size and maximum weighting for a stock are established. · Monitoring and Sell Discipline.There are diversification and weighting limits established for the Fund which are monitored on a regular basis.In addition, the team typically sells a stock when the security exceeds its price target, the original investment thesis is broken, or a better investment idea is generated.The Advisor’s sell discipline and a proprietary quantitative system to identify problem stocks forces a review of poor performers. Most of the assets will be invested in U.S. common stocks that the Advisor expects will experience long-term, above average earnings growth.The Fund may also invest in convertible securities (including preferred stock, warrants and debentures), certain options and financial futures contracts (“derivatives”).The Fund may at times invest a significant portion of its assets (greater than 25%) in stocks of technology companies, representing various unrelated technology industries.The Fund may also invest up to 20% of its net assets in equity securities of foreign issuers, including issuers located in emerging markets, that are ADRs or traded on a U.S. stock exchange when consistent with the Fund’s investment objective.ADRs evidence ownership of foreign securities, but are traded on domestic exchanges. Temporary Investments The Fund may hold a portion of its assets in cash or high quality, short-term debt obligations, exchange-traded funds (“ETFs”) and money market instruments to cover significant cash flows (redemptions and investments) and unanticipated expenses.For example, if a significant cash flow into the Fund results in a temporarily high cash position held by the Fund, the Fund may invest in an ETF that has an investment objective that is similar to or consistent with the Fund’s investment objective.There may also be times, when the Fund may depart from its principal investment strategies in response to adverse market, economic or political conditions by investing a substantial portion of its assets in high quality, short-term debt securities, ETFs or other defensive investments for temporary defensive purposes.During those times, the Fund may not achieve its investment objective and, instead, will focus on preserving your investment.To the extent the Fund uses an ETF or money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses.For more information on the use of ETFs or money market funds by the Fund, including limitations under applicable laws, please see the Statement of Additional Information. Changes in Objective and Policies The objective, strategies and policies described above may be changed without the approval of the Fund’s shareholders upon a 30-day written notice to shareholders.However, the Fund will not change its investment policy of investing at least 80% of its net assets in companies as suggested by its name, without first changing the Fund’s name and providing shareholders with at least a 60-day prior notice. Table of Contents - Prospectus 7 PRINCIPAL RISKS OF INVESTING IN THE FUND An investment in the Fund entails certain risks.The Fund cannot guarantee that it will achieve its investment objective.Since the prices of securities that the Fund holds may fluctuate, the value of your investment in the Fund may also fluctuate and you could lose all or a portion of your investment.It is important that investors closely review and understand these risks before making an investment in the Fund.The principal risks previously summarized under the Fund’s “Summary Section,” are discussed in more detail below. Management Risk Management risk means that the Advisor’s investment decisions might produce losses or cause the Fund to underperform when compared to other funds with a similar investment goal.Because of management risk, there is no guarantee that the Fund will achieve its investment goal or perform favorably among comparable funds. General Market Risk General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Equity Risk Since the Fund purchases equity securities, it is subject to equity risk.This is the risk that stock prices will fall over short or extended periods of time.Although the stock market has historically outperformed other asset classes over the long term, the stock market tends to move in cycles.Individual stock prices may fluctuate drastically from day-to-day and may underperform other asset classes over an extended period of time.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These price movements may result from factors affecting individual companies, industries or the securities market as a whole. Growth Stock Risk Growth stocks are stocks of companies believed to have above-average potential for growth in revenue and earnings.Prices of growth stocks may be more sensitive to changes in current or expected earnings than the prices of other stocks.Growth stocks may not perform as well as value stocks or the stock market in general. Technology Company Risk The Fund may at times invest a significant amount of its assets (more than 25%) in technology companies, representing various unrelated technology industries.Although technology companies are found among a broad range of industries, they often face unusually high price volatility and losses can be significant.Technology companies may be significantly affected by falling prices and profits and intense competition.In addition, the rate of technological change for technology companies is generally higher than for other companies, often requiring extensive and sustained investment in research and development, and exposing such companies to the risk of rapid product obsolescence.If a company does not perform as expected, the price of its stock could decline significantly.To the extent that the Fund makes investments in such companies, its share price is likely to be more volatile.The potential for wide variations in performance is based on the special risks described above that are common to technology companies. Table of Contents - Prospectus 8 Foreign Securities and Emerging Markets Risk Foreign securities, including ADRs, are subject to special risks.Foreign markets can be extremely volatile.Fluctuations in currency exchange rates may impact the value of foreign securities without a change in the intrinsic value of those securities.In addition, foreign governments may impose withholding taxes or other taxes that would reduce the amount of income and capital gains available to distribute to shareholders, with no offsetting credits or deductions for U.S. tax purposes.Other risks include: less publicly available information about foreign companies; the impact of political, social or diplomatic events; possible seizure, expropriation or nationalization of the company or its assets; and possible imposition of currency exchange controls.Current political uncertainty surrounding the European Union and its membership could add to increased market volatility.The ongoing deterioration of financial stability in several countries, including Greece, Italy, Ireland, Spain and Portugal, together with the risk of contagion to other, more stable countries, particularly France and Germany, has exacerbated the global economic crisis.This situation has also raised a number of uncertainties regarding the stability and overall standing of the European Monetary Union.Given the global effect of today’s economy, the volatility of the Euro may affect the risk of an investment in the Fund. In addition to developed markets, the Fund may invest in companies located in emerging markets, which are markets of countries in the initial stages of industrialization and that generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economics based on only a few industries, and securities markets that trade a small number of issues, which could reduce liquidity. Small- and Medium-Sized Company Risk Investments in smaller and medium size companies may be speculative and volatile and involve greater risks than are customarily associated with larger companies.Many small to medium companies are more vulnerable than larger companies to adverse business or economic developments.Securities of these types of companies may have limited liquidity and their prices may be more volatile.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares.You should expect that the Fund’s shares will be more volatile than a fund that invests exclusively in large-capitalization companies. Portfolio Turnover Risk High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to the Fund’s shareholders.The trading costs and tax effects associated with portfolio turnover may adversely affect the Fund’s performance.The Fund may have a portfolio turnover rate in excess of 100%. Table of Contents - Prospectus 9 PORTFOLIO HOLDINGS INFORMATION A description of the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (“SAI”) and on the Fund’s website at www.tyghcap.com. MANAGEMENT OF THE FUND Investment Advisor Tygh Capital Management, Inc. is the investment advisor to the Fund.The Advisor is located at 1ifth Avenue, Suite 2100, Portland, Oregon 97204.The Advisor was founded in 2004 and serves as investment advisor primarily to institutional clients, managing private accounts using an investment strategy similar to that of the Fund.As of December31, 2015, the Advisor managed approximately $368 million in assets.Under the investment advisory agreement, the Fund compensates the Advisor for its investment advisory services at the annual rate of 0.80% of the Fund’s average daily net assets, payable on a monthly basis.For the fiscal year ended September30, 2015, the Advisor received net management fees as a percentage of average daily net assets of 0.80% from the Small Cap Fund. The Advisor manages the Fund’s investments and business affairs subject to the supervision of the Board.The Advisor manages the Fund in accordance with its investment objective and policies, makes decisions with respect to, and places orders for, all purchases and sales of portfolio securities.The Advisor also maintains related records for the Fund. A discussion regarding the basis for the Board’s approval of the Fund’s investment advisory agreement with the Advisor is available in its Annual Report to shareholders for the most recent period ended September30. Fund Expenses The Fund is responsible for its own operating expenses.The Advisor has contractually agreed to reduce its fees and/or pay expenses of the Fund to ensure that Total Annual Fund Operating Expenses (see “Fees and Expenses” in the Fund’s “Summary Section” of this Prospectus) (excluding interest expense in connection with investment activities, taxes, Acquired Fund Fees and Expenses and extraordinary expenses) will not exceed 0.95% of the Fund’s average daily net assets (the “Expense Cap”).Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by the Fund, if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursements) does not exceed the Expense Cap.The Small Cap Fund is currently operating below its Expense Cap.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years. The Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.In addition, any such reimbursement from the Fund to the Advisor will be subject to the applicable limitation on Fund expenses.The Expense Cap may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor, or by the Advisor with the consent of the Board. Table of Contents - Prospectus 10 Portfolio Manager Richard J. Johnson, CFA, Chief Investment Officer of the Advisor and Portfolio Manager of the Fund since its inception, is primarily responsible for the Fund’s investment decisions and supervises the Advisor’s investment process and personnel.Prior to founding the Advisor in 2004, Mr. Johnson held various executive investment positions at Columbia Management Advisors, Inc. (1994-2004) and was a portfolio manager and analyst for Provident Investment Counsel (1990-1994). Mr. Johnson graduated cum laude from Occidental College in 1980 and earned his M.B.A. from the Anderson Graduate School of Management at UCLA in 1990. The SAI provides additional information about Mr. Johnson’s compensation, other accounts he manages and his ownership of Fund shares. SHAREHOLDER INFORMATION Pricing of Fund Shares The Fund’s share price is known as its net asset value (“NAV”).The NAV is determined by dividing the value of the Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of the Fund, including management, administration and other fees, which are accrued daily.The Fund’s share price is calculated as of the close of regular trading (generally 4:00 p.m., Eastern time) on the day that the New York Stock Exchange (“NYSE”) is open for business. All shareholder transaction orders received in good 0rder (as described below under “How to Purchase Shares”) by the Fund’s transfer agent, U.S. Bancorp Fund Services, LLC (“Transfer Agent”), or an authorized financial intermediary by the close of regular trading on the NYSE will be processed at that day’s NAV.Transaction orders received after the close of regular trading on the NYSE will receive the next day’s NAV.The Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV per share).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Fair Value Pricing Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by the Fund that occur when regular trading on foreign or other exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Fund will compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation.If any significant discrepancies are found, the Trust may adjust its fair valuation procedures. Table of Contents - Prospectus 11 How to Purchase Shares You may open an account in the Fund with a minimum initial investment as listed in the table below. Minimum Investment To Open Your Account To Add to Your Account $2,500 $500 These minimums can be changed or waived by the Advisor at any time.Shareholders will be given at least a 30-day notice of any change in the minimum dollar amount of subsequent investments. You may purchase shares of the Fund by completing an account application.Your order will not be accepted until the completed account application is received by the Fund or the Transfer Agent in good order.“Good order” means that your purchase request includes (1)the name of the Fund, (2)the dollar amount of shares to be purchased, (3)your purchase application or investment stub, and (4)a check payable to the Fund.Account applications will not be accepted unless they are accompanied by payment in U.S. dollars, drawn on a U.S. financial institution.The Fund will not accept payment in cash or money orders.In addition, to prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks or any conditional order or payment.If any payment is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by the Fund as a result.The Fund does not issue share certificates.The Fund reserves the right to reject any purchase in whole or in part. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. USA PATRIOT ACT The USA PATRIOT Act of 2001 requires financial institutions, including the Fund, to adopt certain policies and programs to prevent money laundering activities, including procedures to verify the identity of customers opening new accounts.When completing a new account application, you will be required to supply your full name, date of birth, social security number and permanent street address to assist in verifying your identity.Mailing addresses containing only a P.O. Box will not be accepted.Until such verification is made, the Fund may temporarily limit transactions or close an account if it is unable to verify a shareholder’s identity.As required by law, the Fund may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. If the Fund does not have a reasonable belief of the identity of a shareholder, the account application will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Fund also reserves the right to close the account within five business days if clarifying information/documentation is not received. Table of Contents - Prospectus 12 Purchase by Mail To purchase the Fund’s shares by mail, simply complete and sign the account application and mail it, along with a check made payable to the Fund to: Regular Mail TCM Small Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight Delivery TCM Small Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, WI53202 Note: The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the transfer agent of the Fund. Purchase by Telephone If you accepted telephone options on the account application and your account has been open for at least 15 days, you may purchase additional shares by telephoning the Fund toll free at 1-800-536-3230.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase by telephone.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern time, shares will be purchased at the NAV next calculated.For security reasons, requests by telephone will be recorded.You may not make your initial purchase of the Fund’s shares by telephone.During periods of high market activity, you may encounter higher than usual wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.If you are unable to contact the Fund by telephone, you may make your purchase request in writing.Once a telephone transaction has been placed, it cannot be cancelled or modified. Purchase by Wire If you are making an initial investment in the Fund, before you wire funds, please contact the Fund by phone to make arrangements with a telephone service representative to submit your completed account application via mail, overnight delivery or facsimile.Upon receipt of your completed account application, your account will be established and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions. You may then instruct your bank to initiate the wire.Prior to sending the wire, please call the Fund at 1-800-536-3230 to advise it of the wire and to ensure proper credit upon receipt.Your bank must include the Fund’s name, your name and your account number so that your wire can be correctly applied. If you are making a subsequent purchase, your bank should wire funds as indicated below.Before each wire purchase, please contact the Fund to advise of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire.It is essential that your bank include the name of the Fund and your name and your account number in all wire instructions.If you have questions about how to invest by wire, you may call the Fund.Your bank may charge you a fee for sending a wire to the Fund. Table of Contents - Prospectus 13 Your bank should transmit funds by wire to: Wire to: U.S. Bank N.A. ABA Number: Credit: U.S. Bancorp Fund Services, LLC Account: 112-952-137 Further Credit: TCM Small Cap Growth Fund (Shareholder Name/Account Registration) (Shareholder Account Number) Wired funds must be received prior to 4:00 p.m., Eastern time, to be eligible for same day pricing.Neither the Fund nor U.S. Bank N.A., the Fund’s custodian, is responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions.If you have questions about how to invest by wire, you may call the Fund. Through a Financial Intermediary You may be able to buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”).Your order will be priced at the Fund’s NAV next computed after it is received by a Financial Intermediary.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.The Fund may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services.Financial Intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Financial Intermediaries are responsible for placing your order correctly and promptly with the Fund, forwarding payment promptly, as well as ensuring that you receive copies of the Fund’s Prospectus.If you transmit your order to these Financial Intermediaries before the close of regular trading (generally 4:00 p.m., Eastern time) on each day that the NYSE is open for business, your order will be priced at the Fund’s NAV next computed after it is received by the Financial Intermediary. Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. How to Redeem (Sell) Shares In general, orders to sell or “redeem” shares may be placed either directly with the Fund or with the same Financial Intermediary that placed the original purchase order in accordance with the procedures established by that Financial Intermediary.Your financial institution is responsible for sending your order to the Transfer Agent and for crediting your account with the proceeds.You may redeem part or all of the Fund’s shares on any business day that the Fund calculates its NAV.To redeem shares with the Fund, you must contact the Fund either by mail or by phone to place a redemption order.You should request your redemption prior to market close to obtain that day’s closing NAV.Redemption requests received after the close of the NYSE will be treated as though received on the next business day. Table of Contents - Prospectus 14 By Mail You may redeem the Fund’s shares by simply sending a written request to the Fund.Please provide the Fund’s name, your name, account number and state the number of shares or dollar amount you would like redeemed.The letter should be signed by all shareholders whose names appear on the account registration.Please have the signature(s) guaranteed, if applicable.(Please see “Account and Transaction Policies” below).Redemption requests will not become effective until all documents have been received in good order by the Fund.“Good order” means your redemption request includes:(1) the name of the Fund, (2) the dollar amount of shares to be redeemed, (3) the account number and (4) signatures by all of the shareholders whose names appear on the account registration.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions, or trust documents indicating proper authorization).Shareholders should contact the Fund for further information concerning documentation required for redemption of Fund shares. Shareholders who have an IRA or other retirement plan must indicate on their written redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. You should send your redemption request to: Regular Mail TCM Small Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight Delivery TCM Small Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, WI 53202 Note:The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the transfer agent of the Fund. By Telephone You may redeem the Fund’s shares by telephone if you accepted telephone options on your account application.You may request telephone redemption privileges after your account is opened; however, the written authorization may require a separate signature guarantee or other acceptable signature authentication.Contact the Fund at 1-800-536-3230 for further instructions.If you have a retirement account, you may not redeem shares by telephone.During periods of high market activity, you may encounter higher than usual wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.If you are unable to contact the Fund by telephone, you may make your redemption request in writing.Once a telephone transaction has been placed, it cannot be canceled or modified. Table of Contents - Prospectus 15 You may redeem shares for amounts up to $50,000, but with a minimum of $2,500, by calling the Fund at 1-800-536-3230 prior to the close of trading on the NYSE, generally 4:00 p.m., Eastern time.Redemption proceeds will be sent on the next business day to the mailing address that appears on the Fund’s records.Per your request, redemption proceeds may be wired or may be sent by electronic funds transfer via the ACH network to your pre-designated bank account however, most ACH transfers require two days for the bank account to receive credit.The minimum amount that may be wired is $2,500.Telephone redemptions cannot be made if you notify the Transfer Agent of a change of address within 15 days before the redemption request. Prior to executing instructions received to redeem shares by telephone, the Fund will use reasonable procedures to confirm that the telephone instructions are genuine.The telephone call may be recorded and the caller may be asked to verify certain personal identification information.If the Fund or its agents follow these procedures, they cannot be held liable for any loss, expense, or cost arising out of any telephone redemption request that is reasonably believed to be genuine.If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person.This includes any fraudulent or unauthorized request.The Fund may change, modify or terminate these privileges at any time upon at least a 60-day notice to shareholders. Through a Financial Intermediary You may redeem the Fund’s shares through your Financial Intermediary.Redemptions made through a Financial Intermediary may be subject to procedures established by that institution.Your Financial Intermediary is responsible for sending your order to the Fund and for crediting your account with the proceeds.For redemption through Financial Intermediaries, orders will be processed at the NAV per share next effective after receipt by the Financial Intermediary of the order.Please keep in mind that your Financial Intermediary may charge additional fees for its services.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Systematic Withdrawal Program As another convenience, you may redeem the Fund’s shares through the Fund’s Systematic Withdrawal Program (“SWP”).Under the SWP, shareholders or its brokers may request that redemption proceeds in a predetermined amount be sent to them monthly, each calendar quarter or annually.In order to participate in the SWP, your account balance must be at least $100,000 and each withdrawal amount must be for a minimum of $2,500.If you elect this method of redemption, the Fund will send a check directly to your address of record, or will send the payment directly to your bank account via electronic funds transfer through the ACH network.For payment through the ACH network, your bank must be an ACH member and your bank account information must be maintained on your Fund account.The SWP may be terminated or modified by a shareholder or the Fund at any time without charge or penalty.You may also elect to terminate your participation in this program at any time by contacting the Fund sufficiently in advance of the next withdrawal. A withdrawal under the SWP involves a redemption of shares of the Fund, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted.To establish the SWP, complete the “Systematic Withdrawal Plan” section of the Fund’s account application.Please call 1-800-536-3230 for additional information regarding the Fund’s SWP. Table of Contents - Prospectus 16 Account and Transactions Policies Payment of Redemption Proceeds Proceeds will generally be sent no later than seven calendar days after the Fund receives your redemption request. Timing of Redemption Requests Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.Once a shareholder check clears, redemption proceeds will be processed and sent to the shareholder.Furthermore, there are certain times when you may be unable to sell the Fund’s shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than three business days (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund fairly to determine the value of its net assets; or (3)for such other periods as the SEC may permit for the protection of the Fund’s shareholders. Redemption requests will be sent to the address of record.The Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail.If the proceeds of a redemption are requested to be sent to an address other than the address of record, or if the address of record has been changed within 15 days of the redemption request, the request must be in writing with your signature guaranteed. Low Balance Accounts The Fund reserves the right to redeem the shares of any shareholder whose account balance is less than $2,500, other than as a result of market fluctuations.The Fund will provide shareholders with written notice 30 days prior to redeeming the shareholder’s account.If you do not bring your total account balance up to $2,500 within 30 days, the Fund may sell your shares and send you the proceeds.The Fund will not sell your shares if your account value falls as a result of market fluctuations. Redemption In-Kind The Fund reserves the right to pay redemption proceeds to you in whole or in part by a distribution of securities from the Fund’s portfolio (a “redemption in-kind”).It is not expected that the Fund would do so except during unusual conditions.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash.A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Signature Guarantees Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.The Transfer Agent may also require a signature guarantee for certain other redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions.A signature guarantee, from either a Medallion program member or a non-Medallion program member, of the owner is required in the following situations: Table of Contents - Prospectus 17 · If ownership is being changed on your account; · When redemption proceeds are payable or sent to any person, address or bank account not on record; · If a change of address request has been received by the Transfer Agent within the last 15 calendar days; and · For all redemptions in excess of $50,000 from any shareholder account. Non-financial transactions including establishing or modifying certain services on an account may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee in other instances based on the circumstances relative to the particular situation.The Advisor also reserves the right to waive the signature guarantee requirement based upon the circumstances.Signature guarantees will be generally accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchanges Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not an acceptable signature guarantor. Householding In an effort to conserve resources, the Fund intends to reduce the number of duplicate Prospectuses and Annual and Semi-Annual Reports you receive by sending only one copy of each to addresses where we reasonably believe two or more accounts are from the same family.If you would like to discontinue householding for your accounts, please call 1-800-536-3230 to request individual copies of these documents.We will begin sending individual copies thirty days after receiving your request to stop householding.This policy does not apply to account statements. Unclaimed Property Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Tools to Combat Frequent Transactions The Fund is intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions may disrupt the Fund’s investment program and create additional transaction costs that are borne by all shareholders.The Board has adopted a policy regarding excessive trading.The Fund discourages excessive, short-term trading and other abusive trading practices and the Fund may use a variety of techniques to monitor trading activity and detect abusive trading practices.The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps may include, among other things, monitoring trading activity, and using fair value pricing, under procedures as adopted by the Board, when the Advisor determines current market prices are not readily available.As approved by the Board, these techniques may change from time to time as determined by the Fund in its sole discretion. Table of Contents - Prospectus 18 In an effort to discourage abusive trading practices and minimize harm to the Fund and its shareholders,the Fund reserves the right, in its sole discretion, to reject any purchase order or exchange request, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in Fund shares is believed by the Advisor to be harmful to the Fund) and without prior notice.The Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect the Fund’s performance.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests.Except as noted in the Prospectus, the Fund applies all restrictions uniformly in all applicable cases. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Fund receives purchase and sale orders through Financial Intermediaries that use group or omnibus accounts, the Fund cannot always detect frequent trading.However, the Fund will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Fund has entered into Information Sharing Agreements with Financial Intermediaries pursuant to which these Financial Intermediaries are required to provide to the Fund, at the Fund’s request, certain information relating to its customers investing in the Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Financial Intermediaries are contractually required to follow any instructions from the Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, the Fund cannot guarantee the accuracy of the information provided to it from Financial Intermediaries and cannot ensure that it will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a consequence, the Fund’s ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. DISTRIBUTIONS AND TAXES Dividends and Distributions The Fund pays its shareholders dividends from its net investment income at least annually.Net investment income generally consists of interest income and dividends received on investments, less expenses. The Fund also distributes substantially all of its net realized capital gains to shareholders at least annually.The amount of capital gains distributed will depend on the amount of capital gains realized from the sale of the Fund’s portfolio securities.Dividend and capital gain distributions (collectively “distributions”) are declared and paid as cash dividends and reinvested in additional shares at the NAV, as calculated after payment of the distribution, at the close of business on the dividend payment date, unless you have elected to receive the dividend or capital gain distribution in cash. Table of Contents - Prospectus 19 If you wish to change your distribution option, write or call the Fund in advance of the payment date of the distribution.Normally, distributions are taxable events for shareholders whether the distributions are received in cash or reinvested in additional shares.If you elect to receive distributions and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Fund reserves the right to reinvest the distribution check in your account, at the Fund’s current NAV, and to reinvest all subsequent distributions. Taxes The dividends and other distributions of the Fund are taxable to shareholders, unless your investment is in a tax-advantaged account.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional shares of the Fund. By law, the Fund must withhold as backup withholding a percentage of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, or if the Internal Revenue Service instructs the Fund to do so. If you sell or exchange your Fund shares, it is considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell, and any other adjustments to your tax basis for your shares, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transaction.You should consult your tax advisor regarding any federal, state, local or foreign tax consequences of investing in the Fund based on your individual circumstances. Distributions of net capital gains from the sale of investments that the Fund owned for more than one year and that are properly reported by the Fund as capital gain dividends will be taxable to you as long-term capital gains, regardless of the length of time you have held your Fund shares.Distributions of gains from the sale of investments that the Fund owned for one year or less will be taxable to you as ordinary income.Distributions of investment income reported by the Fund as derived from “qualified dividend income” will be taxed in the hands of individuals at the rates applicable to long-term capital gain, provided the holding period and other requirements are met at both the shareholder and Fund level. The Fund may make investment decisions independently of tax considerations. This summary is not intended to be and should not be construed to be legal or tax advice to any current or prospective holder of the Fund’s shares.You should consult your own tax advisors to determine the tax consequences of owning shares of the Fund.Additional information concerning the federal, state and local taxation of the Fund and its shareholders is contained in the Statement of Additional Information. SERVICE FEES Subject to Board approval, the Fund may pay service fees to intermediaries such as banks, broker-dealers, financial advisors or other financial institutions for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. Table of Contents - Prospectus 20 The Advisor, out of its own resources, and without additional cost to the Fund or its shareholders, may also provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund or provide services to the Fund’s shareholders.Such payments and compensation would be in addition to any services fees paid by the Fund.These additional cash payments would generally be made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.Cash compensation may also be paid to intermediaries as an expense reimbursement in cases where the intermediary provides shareholder services to the Fund’s shareholders. INDEX DESCRIPTION The Russell 2000® Growth Index is an unmanaged index representing those Russell2000® Index companies with higher price-to-book ratios and future projected earnings according to the Frank Russell Companies.The Index is often used as a benchmark for small-cap growth portfolios and includes dividends and distributions net of withholding taxes, but does not reflect fees, brokerage commissions, or other expenses of investing. Direct investment in an index is not possible. Table of Contents - Prospectus 21 FINANCIAL HIGHLIGHTS The table below illustrates the Fund’s financial performance for the periods shown.Certain information reflects financial results for a single Fund share.“Total return” illustrates how much your investment in the Fund would have increased or decreased during each period, assuming you had reinvested all dividends and distributions.This information has been audited by Tait, Weller & Baker LLP, the Fund’s Independent Registered Public Accounting Firm.Their report and the Fund’s financial statements are included in the Annual Report for the most recent period ended September30 which is available upon request. TCM Small Cap Growth Fund For a capital share outstanding throughout each year Year Ended September 30 2015 2014 2013 2012 2011 Net asset value, beginning of year $ 34.25 $ 39.38 $ 29.72 $ 23.03 $ 24.71 INCOME FROM INVESTMENT OPERATIONS: Net investment loss(1) (0.14 ) (0.17 ) (0.12 ) (0.10 ) (0.17 ) Net realized and unrealized gain (loss) on investments 1.96 3.91 10.48 6.79 (1.51 ) Total from investment operations 1.82 3.74 10.36 6.69 (1.68 ) LESS DISTRIBUTIONS: From net realized gain (5.07 ) (8.87 ) (0.70 ) − − Total distributions (5.07 ) (8.87 ) (0.70 ) − − Paid-in capital from redemption fees − * − * − − * − * Net asset value, end of year $ 31.00 $ 34.25 $ 39.38 $ 29.72 $ 23.03 Total return 5.17 % 10.09 % 35.77 % 29.05 % (6.80 )% SUPPLEMENTAL DATA: Net assets, end of year (millions) $ 254.2 $ 274.4 $ 257.8 $ 229.3 $ 380.5 Portfolio turnover rate 137 % 149 % 137 % 102 % 91 % RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped 0.93 % 0.92 % 0.93 % 0.94 % 0.91 % After fees waived/recouped 0.93 % 0.92 % 0.93 % 0.94 % 0.91 % RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived/recouped (0.41 )% (0.46 )% (0.38 )% (0.34 )% (0.54 )% After fees waived/recouped (0.41 )% (0.46 )% (0.38 )% (0.34 )% (0.54 )% (1) Calculated using the average shares outstanding method. * Less than $0.01 per share. Table of Contents - Prospectus 22 PRIVACY NOTICE The Fund collects non-public information about you from the following sources: • Information we receive about you on applications or other forms; • Information you give us orally; and • Information about your transactions with us or others. We do not disclose any non-public personal information about our shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.We may share information with affiliated and unaffiliated third parties with whom we have contracts for servicing the Fund.We will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibilities.We maintain physical, electronic and procedural safeguards to guard your non-public personal information and require third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared by those entities with unaffiliated third parties. Table of Contents - Prospectus 23 TCM SMALL CAP GROWTH FUND YOU CAN FIND MORE INFORMATION ABOUT THE FUND IN THE FOLLOWING DOCUMENTS: Statement of Additional Information (“SAI”) The Fund’s SAI provides additional details about the investments and policies of the Fund and certain other additional information.A current SAI is on file with the SEC and is herein incorporated by reference into this Prospectus.It is legally a part of this Prospectus. Annual and Semi-Annual Reports Additional information about the Fund’s investments is available in the Fund’s Annual and Semi-Annual Reports to shareholders.In the Fund’s Annual Report you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. You can obtain a free copy of these documents, request other information, or make general inquires about the Fund by contacting the Fund at: TCM Small Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-800-536-3230 www.tyghcap.com You can review and copy information including the Fund’s shareholder reports and SAI at the Public Reference Room of the SEC, 100 “F” Street, N.E., Washington, D.C. 20549-1520.You can obtain information on the operation of the Public Reference Room by calling (202) 551-8090.Shareholder reports and other information about the Fund are also available: · Free of charge on the Fund’s website at www.tyghcap.com. · Free of charge from the SEC’s EDGAR database on the SEC’s website at http://www.sec.gov. · For a fee, by writing to the Public Reference Room of the SEC, Washington, D.C. 20549-1520. · For a fee, by electronic request to the SEC at the following e-mail address: publicinfo@sec.gov. Investment Company Act File No.: 811-05037 Table of Contents - Prospectus 24 STATEMENT OF ADDITIONAL INFORMATION January 29, 2016 TCM SMALL CAP GROWTH FUND - TCMSX 1ifth Avenue, Suite 2100 Portland, Oregon97204 Website:www.tyghcap.com 1-800-536-3230 This Statement of Additional Information (“SAI”) is not a Prospectus and should be read in conjunction with the Prospectus dated January 29, 2016, as may be revised, of the TCM Small Cap Growth Fund (the “Small Cap Fund”) (the “Fund”), a series of Professionally Managed Portfolios (the “Trust”).Tygh Capital Management, Inc. (the “Advisor”), is the investment advisor to the Fund.Copies of the Fund’s Prospectus are available on the Fund’s website (www.tyghcap.com) or by calling the above number. The Fund’s most recent Annual Report to shareholders is a separate document supplied with this SAI.The financial statements, accompanying notes and report of independent registered public accounting firm appearing in the Annual Report are incorporated into this SAI by reference to the Fund’s Annual Report dated September 30, 2015 as filed with the Securities and Exchange Commission (“SEC”). B-1 TABLE OF CONTENTS THE TRUST 3 FUND HISTORY 3 INVESTMENT POLICIES AND RISKS 3 INVESTMENT RESTRICTIONS 12 PORTFOLIO TURNOVER 15 PORTFOLIO HOLDINGS 15 TRUSTEES AND EXECUTIVE OFFICERS 17 PROXY VOTING POLICIES 24 CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS 25 THE FUND’S INVESTMENT ADVISOR 26 SERVICE PROVIDERS 28 EXECUTION OF PORTFOLIO TRANSACTIONS AND BROKERAGE 29 CAPITAL STOCK 31 DETERMINATION OF SHARE PRICE 31 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 32 DIVIDENDS, DISTRIBUTIONS AND TAXES 34 MARKETING AND SUPPORT PAYMENTS 37 FINANCIAL STATEMENTS 37 APPENDIX A 38 Table of Contents - SAI B-2 THE TRUST The Trust is a Massachusetts business trust organized on February 24, 1987, and is registered with the SEC as an open-end management investment company.Prior to May 1991, the Trust was known as the Avondale Investment Trust.The Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”) permits the Trust’s Board of Trustees (the “Board”) to issue an unlimited number of full and fractional shares of beneficial interest, without par value, which may be issued in any number of series.The Trust consists of various series that represent separate investment portfolios.The Board may from time to time issue other series, the assets and liabilities of which will be separate and distinct from any other series.This SAI relates only to the Fund. The shareholders of a Massachusetts business trust could, under certain circumstances, be held personally liable as partners for its obligations.However, the Declaration of Trust contains an express disclaimer of shareholder liability for acts or obligations of the Trust. The Declaration of Trust also provides for indemnification and reimbursement of expenses out of the Fund’s assets for any shareholder held personally liable for obligations of the Fund or the Trust.The Declaration of Trust provides that the Trust shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of the Fund or the Trust and satisfy any judgment thereon.All such rights are limited to the assets of the Fund.The Declaration of Trust further provides that the Trust may maintain appropriate insurance (for example, fidelity bonding and errors and omissions insurance) for the protection of the Trust, its shareholders, trustees, officers, employees and agents to cover possible tort and other liabilities.However, the activities of the Trust as an investment company would not likely give rise to liabilities in excess of the Trust’s total assets.Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which both inadequate insurance exists and the Fund themselves are unable to meet their obligations. The Fund’s Prospectus and this SAI are a part of the Trust’s Registration Statement filed with the SEC. Copies of the Trust’s complete Registration Statement may be obtained from the SEC upon payment of the prescribed fee or may be accessed free of charge at the SEC’s website at www.sec.gov. FUND HISTORY The Fund does not hold itself out as related to any other series within the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series.The Small Cap Fund commenced operations on October 1, 2004. INVESTMENT POLICIES AND RISKS The Fund is diversified.This means, among other things, that as to 75% of the Fund’s total assets (1) no more than 5% may be in the securities of a single issuer, and (2) it may not hold more than 10% of the outstanding voting securities of a single issuer.Under applicable federal securities laws, the diversification of a mutual fund’s holdings is measured at the time the fund purchases a security and at the end of the fund’s fiscal quarters and years.If the Fund purchases a security and holds it for a period of time, the security may become a larger percentage of the Fund’s total assets due to movements in the financial markets.If the market affects several securities held by the Fund, the Fund may have a greater percentage of its assets invested in securities of fewer issuers.The Fund would then be subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities despite the Fund qualifying as a diversified fund under applicable federal securities laws. Table of Contents - SAI B-3 The following information supplements the discussion of the Fund’s investment objective and policies set forth in the Prospectus.Additional information with respect to certain securities in which the Fund may invest is set forth below.The Fund may invest in the following types of investments, each of which is subject to certain risks, as discussed below. Recent Regulatory Events Legal, tax and regulatory changes could occur that may adversely affect the Fund and its ability to pursue its investment strategies and/or increase the costs of implementing such strategies.The U.S. Government, the Federal Reserve, the Treasury, the SEC, the Commodity Futures Trading Commission, the Federal Deposit Insurance Corporation and other governmental and regulatory bodies have recently taken or are considering taking actions in light of the recent financial crisis.These actions include, but are not limited to, the enactment by the United States Congress of the “Dodd-Frank Wall Street Reform and Consumer Protection Act,” which was signed into law on July 21, 2010, and imposes a new regulatory framework over the U.S. financial services industry and the consumer credit markets in general, and proposed regulations by the SEC.Given the broad scope, sweeping nature, and relatively recent enactment of some of these regulatory measures, the potential impact they could have on securities held by the Fund is unknown.There can be no assurance that these measures will not have an adverse effect on the value or marketability of securities held by the Fund.Furthermore, no assurance can be made that the U.S. Government or any U.S. regulatory body (or other authority or regulatory body) will not continue to take further legislative or regulatory action in response to the continuing economic turmoil or otherwise, and the effect of such actions, if taken, cannot be known. Recent Economic Events Although the U.S. economy has seen gradual improvement since 2008, the effects of the global financial crisis that began to unfold in 2007 continue to exist and economic growth has been slow and uneven.In addition, the negative impacts and continued uncertainty stemming from the sovereign debt crisis and economic difficulties in Europe and the United States fiscal and political matters, including deficit reduction and U.S. debt ratings, have impacted and may continue to impact the global economic recovery.These events and possible continuing market turbulence may have an adverse effect on the Fund.In response to the global financial crisis, the United States and other governments and the Federal Reserve and certain foreign central banks took steps to support financial markets.However, risks to a robust resumption of growth persist: a weak consumer weighed down by too much debt, ongoing underemployment and joblessness, the growing size of the federal budget deficit and national debt, and the threat of inflation.A number of countries in Europe have experienced severe economic and financial difficulties.Many non-governmental issuers, and even certain governments, have defaulted on, or been forced to restructure, their debts; many other issuers have faced difficulties obtaining credit or refinancing existing obligations; financial institutions have in many cases required government or central bank support, have needed to raise capital, and/or have been impaired in their ability to extend credit; and financial markets in Europe and elsewhere have experienced extreme volatility and declines in asset values and liquidity.There is continued concern about national-level support for the euro and the accompanying coordination of fiscal and wage policy among European Economic and Monetary Union (“EMU”) member countries. Member countries are required to maintain tight control over inflation, public debt, and budget deficit to qualify for membership in the European EMU.These requirements can severely limit European EMU member countries’ ability to implement monetary policy to address regional economic conditions. A return to unfavorable economic conditions could impair the Fund’s ability to execute its investment strategies. Table of Contents - SAI B-4 Equity Securities Common stocks, preferred stocks and convertible securities are examples of equity securities in which the Fund may invest. All investments in equity securities are subject to market risks that may cause their prices to fluctuate over time.Historically, the equity markets have moved in cycles and the value of the securities in the Fund’s portfolio may fluctuate substantially from day to day.Owning equity securities also subjects the Fund to the risk that an issuer may discontinue paying dividends. The Fund will invest substantially all of its assets in the equity securities of small to medium-sized companies, and therefore will be exposed to the risks of smaller sized companies.Small to medium-sized companies may have narrower markets for their goods and/or services and may have more limited managerial and financial resources than larger, more established companies.Furthermore, such companies may have limited product lines, services, markets, or financial resources, or may be dependent on a small management group.In addition, because these stocks may not be well-known to the investing public, do not have significant institutional ownership and are followed by fewer security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies.Adverse publicity and investor perceptions, whether based on fundamental analysis, can decrease the value and liquidity of securities held by the Fund.As a result, as compared to larger-sized companies, the performance of smaller-sized companies can be more volatile and they face greater risk of business failure, which could increase the volatility of the Fund’s portfolio. The Fund may invest in companies that are unseasoned; that is, companies that have limited or unprofitable operating histories, limited financial resources, and inexperienced management.In addition, small and unseasoned companies often face competition from larger or more established firms that have greater resources.Securities of small and unseasoned companies are frequently traded in the over-the-counter market or on regional exchanges where low trading volumes may result in erratic or abrupt price movements.To dispose of these securities, the Fund may need to sell them over an extended period or below the original purchase price.Investments by the Fund in these small or unseasoned companies may also be regarded as speculative. Common Stock.Common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which the Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to the Fund. Preferred Stock.Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks with respect to the payment of dividends and liquidation of assets.A preferred stock is a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond.Unlike common stock, a preferred stock’s participation in the issuer’s growth may be limited.Although the dividend is set at a fixed annual rate, it is subject to the risk that the dividend can be changed or omitted by the issuer. Table of Contents - SAI B-5 Convertible Securities and Warrants.Convertible securities are securities (such as debt securities or preferred stock) that may be converted into or exchanged for a prescribed amount of common stock of the same or different issuer within a particular period of time at a specified price or formula.A convertible security entitles the holder to receive interest paid or accrued on debt or dividends paid on preferred stock until the convertible stock matures or is redeemed, converted or exchanged.While no securities investment is without some risk, investments in convertible securities generally entail less risk than an issuer’s common stock.However, the extent to which such risk is reduced depends in large measure upon the degree to which the convertible security sells above its value as a fixed income security.In addition to the general risk associated with equity securities discussed above, the market value of convertible securities is also affected by prevailing interest rates, the credit quality of the issuer and any call provisions. While convertible securities generally offer lower interest or dividend yields than nonconvertible debt securities of similar quality, they do enable the investor to benefit from increases in the market price of the underlying common stock. The Fund may also invest in warrants, which are options to buy a stated number of underlying securities at a specified price any time during the life of the warrants.The securities underlying these warrants will be the same types of securities that the Fund will invest in to achieve its investment objective of long-term capital appreciation.The purchaser of a warrant expects the market price of the underlying security will exceed the purchase price of the warrant plus the exercise price of the warrant, thus resulting in a profit.If the market price never exceeds the purchase price plus the exercise price of the warrant before the expiration date of the warrant, the purchaser will suffer a loss equal to the purchase price of the warrant. Foreign Securities The Fund may invest up to 20% of its net assets in American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and foreign equity securities denominated in U.S. dollars and traded on U.S. exchanges.In determining whether a company is foreign, the Advisor will consider various factors including where the company is headquartered, where the company’s principal operations are located, where the company’s revenues are derived, where the principal trading market is located and the country in which the company is legally organized.The weight given to each of these factors will vary depending upon the circumstances.Investments in foreign securities may involve a greater degree of risk than those in domestic securities. ADRs in registered form are dollar-denominated securities designed for use in the U.S. securities markets.ADRs are sponsored and issued by domestic banks and they represent and may be converted into underlying foreign securities deposited with the domestic bank or a correspondent bank.ADRs do not eliminate the risks inherent in investing in the securities of foreign issuers.By investing in ADRs rather than directly in the foreign security, however, the Fund may avoid currency risks during the settlement period for either purchases or sales.There is a large, liquid market in the United States for most ADRs.GDRs are receipts representing an arrangement with a major foreign bank similar to that for ADRs.GDRs are not necessarily denominated in the currency of the underlying security.ADRs, GDRs and the securities of foreign companies traded on a U.S. stock exchange will generally be considered foreign securities for purposes of calculation of any investment limitation placed on the Fund’s exposure to foreign securities. Table of Contents - SAI B-6 Securities of foreign issuers may be subject to greater fluctuations in price than domestic securities.The price of foreign securities is affected by changes in the currency exchange rates.Potential political or economic instability of the country of the issuer, especially in emerging or developing countries, could cause rapid and extreme changes in the value of the Fund’s assets to the extent it is invested in securities of foreign issuers.Foreign countries have different accounting, auditing and financial reporting standards, and foreign issuers may be subject to less governmental regulation and oversight than U.S. issuers.Also, many countries where the Fund invests are not as politically or economically developed as the United States.Acts of foreign governments interfering in capital markets, such as capital or currency controls, nationalization of companies or industries, expropriation of assets, or imposition of punitive taxes would have an adverse effect on the Fund. While the Fund intends to invest primarily in foreign companies located in developed countries, it may also invest in securities located in developing or emerging markets.The considerations noted above regarding the risk of investing in foreign securities are generally more significant for investments in emerging or developing countries, such as countries in Eastern Europe, Latin America, South America or Southeast Asia. These countries may have relatively unstable governments and securities markets in which only a small number of securities trade.Markets of developing or emerging countries may generally be more volatile than markets of developed countries.Investment in these markets may involve significantly greater risks, as well as the potential for greater gains. Options and Financial Futures Transactions The Fund may invest up to 5% of its net assets in premiums to purchase put and call exchange-traded options. A call option gives the holder (buyer) the right to purchase a security at a specified price (the exercise price) at any time until a certain date (the expiration date).A put option gives the buyer the right to sell a security at the exercise price at any time until the expiration date.The Fund may also purchase options on securities indices. Options on securities indices are similar to options on a security except that, rather than the right to take or make delivery of a security at a specified price, an option on a securities index gives the holder the right to receive, on exercise of the option, an amount of cash if the closing level of the securities index on which the option is based is greater than, in the case of a call, or less than, in the case of a put, the exercise price of the option.The Fund may enter into closing transactions, exercise its options, or permit the options to expire. The Fund may write call options, but only if such options are covered.A call option on a security is covered if written on a security the Fund owns or if the Fund has an absolute and immediate right to acquire that security without additional cash consideration upon conversion or exchange of other securities held by the Fund.If additional cash consideration is required, that amount will be held in a segregated account by the Fund’s custodian bank.A call option on a securities index is covered if the Fund owns securities whose price changes, in the opinion of the Advisor, are expected to be substantially similar to those of the index.A call option may also be covered in any other manner in accordance with the rules of the exchange upon which the option is traded and applicable laws and regulations.A call option is covered if it is written on a security the Fund owns.Although it is not part of the Fund’s principal investment strategy, the Fund may write such options on up to 25% of its net assets. The Fund may engage in financial futures transactions, including interest rate futures transactions. Financial futures contracts are commodity contracts that obligate the long or short holder to take or make delivery of a specified quantity of a financial instrument, such as a security or the cash value of a securities index, during a specified future period at a specified price.The Fund’s investment restrictions do not limit the percentage of the Fund’s assets that may be invested in financial futures transactions.The Fund, however, does not intend to enter into financial futures transactions for which the aggregate initial margin exceeds 5% of the net assets of the Fund after taking into account unrealized profits and unrealized losses on any such transactions they have entered into.The Fund may engage in futures transactions only on commodities exchanges or boards of trade. Table of Contents - SAI B-7 The Fund will not engage in transactions in index options, financial futures contracts, or related options for speculation, but only as an attempt to hedge against market conditions affecting the values of securities that the Fund owns or intends to purchase.When the Fund purchases a put on a stock index or on a stock index future not held by the Fund, the put protects the Fund against a decline in the value of all securities held by it to the extent that the stock index moves in a similar pattern to the prices of the securities held.The correlation, however, between indices and price movements of the securities in which the Fund will generally invest may be imperfect.The Fund expects, nonetheless, that the use of put options that relate to such indices will, in certain circumstances, protect against declines in values of specific portfolio securities or the Fund’s portfolio generally.Although the purchase of a put option may partially protect the Fund from a decline in the value of a particular security or its portfolio generally, the cost of a put will reduce the potential return on the security or the portfolio if either increases in value. Upon entering into a futures contract, the Fund will be required to deposit with its custodian, in a segregated account, cash or certain U.S. government securities, or any other portfolio assets as permitted by the SEC rules and regulations in an amount known as the “initial margin.”This amount, which is subject to change, is in the nature of a performance bond or a good faith deposit on the contract and would be returned to the Fund upon termination of the futures contract, if all contractual obligations have been satisfied. The principal risks of options and futures transactions are: (a) possible imperfect correlation between movements in the prices of options, currencies, or futures contracts and movements in the prices of the securities or currencies hedged or used for cover; (b) lack of assurance that a liquid secondary market will exist for any particular option or futures contract when needed; (c) the need for additional skills and techniques beyond those required for normal portfolio management; and (d) losses on futures contracts resulting from market movements not anticipated by the Advisor. Repurchase Agreements The Fund may invest in repurchase agreements, which are agreements by which the Fund purchases a security and simultaneously commits to resell that security to the seller (a commercial bank or recognized securities dealer) at a stated price within a number of days (usually not more than seven) from the date of purchase.The resale price reflects the purchase price plus a rate of interest that is unrelated to the coupon rate or maturity of the purchased security.Repurchase agreements may be considered loans by the Fund collateralized by the underlying security.The obligation of the seller to pay the stated price is in effect secured by the underlying security.The seller will be required to maintain the value of the collateral underlying any repurchase agreement at a level at least equal to the price of the repurchase agreement. In the case of default by the seller, the Fund could incur a loss.In the event of a bankruptcy proceeding commenced against the seller, the Fund may incur costs and delays before being able to sell the security.The Fund will enter into repurchase agreements only with those banks or securities dealers who are deemed creditworthy pursuant to procedures adopted by the Advisor.There is no limit on the portion of the Fund’s assets that may be invested in repurchase agreements with maturities of seven days or less provided that the Fund establishes a segregated account as required under the 1940 Act. Table of Contents - SAI B-8 Short-Term Investments The Fund may invest in any of the following securities and instruments: Certificates of Deposit, Bankers’ Acceptances and Time Deposits.The Fund may hold certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by the Fund will be dollar-denominated obligations of domestic banks, savings and loan associations or financial institutions which, at the time of purchase, have capital, surplus and undivided profits in excess of $100million (including assets of both domestic and foreign branches), based on latest published reports or less than $100million if the principal amount of such bank obligations are fully insured by the U.S. government. In addition to buying certificates of deposit and bankers’ acceptances, the Fund also may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Commercial Paper and Short-Term Notes.The Fund may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Commercial paper and short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short-term notes will consist of issues rated at the time of purchase “A-2” or higher by Standard & Poor’s® Ratings Group, “Prime-1” or “Prime-2” by Moody’s Investors Service©, Inc., or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Advisor to be of comparable quality.These rating symbols are described in the Appendix A. Securities Lending The Fund may lend securities from its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio.The SEC currently requires that the following conditions must be met whenever the Fund’s portfolio securities are loaned:(1) the Fund must receive at least 100% cash collateral from the borrower; (2) the borrower must increase such collateral whenever the market value of the securities rises above the level of such collateral; (3) the Fund must be able to terminate the loan at any time; (4) the Fund must receive reasonable interest on the loan, as well as any dividends, interest or other distributions on the loaned securities, and any increase in market value; (5) the Fund may pay only reasonable custodian fees approved by the Board in connection with the loan; (6) while voting rights on the loaned securities may pass to the borrower, the Board must be able to recall the loaned securities in time to vote or consent whenever a material event will occur affecting the loaned securities, and (7) the Fund may not loan its portfolio securities so that the value of the loaned securities is more than one third of its total asset value, including collateral received from such loans.These conditions may be subject to future modification.Such loans will be terminable at any time upon specified notice.The Fund might experience the risk of loss if the institution with which it has engaged in a portfolio loan transaction breaches its agreement with the Fund.In addition, the Fund will not enter into any portfolio security lending arrangement having a duration of longer than one year.The principal risk of portfolio lending is potential default or insolvency of the borrower.In either of these cases, the Fund could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities.As part of participating in a lending program, the Fund may be required to invest in collateralized debt or other securities that bear the risk of loss of principal.In addition, all investments made with the collateral received are subject to the risks associated with such investments.If such investments lose value, the Fund will have to cover the loss when repaying the collateral. Table of Contents - SAI B-9 Any loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.Any securities that the Fund may receive as collateral will not become part of the Fund’s investment portfolio at the time of the loan and, in the event of a default by the borrower, the Fund will, if permitted by law, dispose of such collateral except for such part thereof that is a security in which the Fund is permitted to invest.During the time securities are on loan, the borrower will pay the Fund any accrued income on those securities, and the Fund may invest the cash collateral and earn income or receive an agreed-upon fee from a borrower that has delivered cash-equivalent collateral. Other Registered Investment Companies The Fund may invest in the securities of other registered investment companies, including exchange-traded funds (“ETFs”), money market funds and other mutual funds, subject to the limitations of the Investment Company Act of 1940, as amended (the “1940 Act”), and subject to such investments being consistent with the overall objective and policies of the Fund.In determining whether a registered investment company satisfies the 80% test, the Fund looks to the average dollar weighted market capitalization of its portfolio. The Fund currently intends to limit its investments in securities issued by other investment companies so that not more than 3% of the outstanding voting stock of any one investment company (other than money market funds) will be owned by the Fund, or its affiliated persons, as a whole.In addition to the advisory and operational fees the Fund bears directly in connection with its own operation, the Fund would also bear its pro rata portions of each other investment company’s advisory and operational expenses. Investments in the securities of other investment companies will likely result in the duplication of advisory fees and certain other expenses.By investing in another investment company, the Fund becomes a shareholder of that investment company.As a result, Fund shareholders indirectly will bear the Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company, in addition to the fees and expenses Fund shareholders directly bear in connection with the Fund’s own operations. Section 12(d)(1) of the 1940 Act restricts investments by registered investment companies in securities of other registered investment companies.The acquisition of shares by the Fund in other registered investment companies is therefore subject to the restrictions of Section 12(d)(1) of the 1940 Act and the rules thereunder, except as may be permitted by Rule and/or an exemptive order obtained by the other registered investment companies that permits the Fund to invest in the other registered investment companies beyond the limits of Section 12(d)(1) and the rules thereunder, subject to certain terms and conditions, including that the Fund enter into an agreement with the other registered investment companies regarding the terms of the investment. In accordance with Section 12(d)(1)(F) and Rule 12d1-3 of the 1940 Act, the provisions of Section 12(d)(1) shall not apply to securities purchased or otherwise acquired by the Fund if (i) immediately after such purchase or acquisition not more than 3% of the total outstanding stock of such registered investment company is owned by the Fund and all affiliated persons of a Fund; and (ii) the Fund is not proposing to offer or sell any security issued by it through a principal underwriter or otherwise at a public or offering price including a sales load that exceeds the limits set forth in Rule 2830 of the Conduct Rules of the Financial Industry Regulatory Authority (“FINRA”) applicable to a fund of funds (i.e., 8.5%). Table of Contents - SAI B-10 Exchange-Traded Funds ETFs are typically open-end investment companies that are bought and sold on a national securities exchange.An ETF is similar to a traditional mutual fund but trades at different prices during the day on a securities exchange like a stock.Similar to investments in other investment companies discussed above, the Fund’s investments in ETFs will involve duplication of advisory fees and other expenses since the Fund will be investing in another investment company.In addition, the Fund’s investment in ETFs is also subject to its limitations on investments in investment companies discussed above.To the extent the Fund invests in ETFs which focus on a particular market segment or industry, the Fund will also be subject to the risks associated with investing in those sectors or industries.The shares of the ETFs in which the Fund will invest will be listed on a national securities exchange and the Fund will purchase and sell these shares on the secondary market at their current market price, which may be more or less than their net asset value.Investors in the Fund should be aware that ETFs that seek to replicate a particular benchmark index are subject to “tracking risk,” which is the risk that an ETF will not be able to replicate exactly the performance of the index it tracks. As a purchaser of ETF shares on the secondary market, the Fund will be subject to the market risk associated with owning any security whose value is based on market price.ETF shares historically have tended to trade at or near their net asset value, but there is no guarantee that they will continue to do so.Unlike traditional mutual funds, shares of an ETF may be purchased and redeemed directly from the ETF only in large blocks (typically 50,000 shares or more) and only through participating organizations that have entered into contractual agreements with the ETF.The Fund does not expect to enter into such agreements and therefore will not be able to purchase and redeem its ETF shares directly from the ETF. Not all ETFs in which the Fund may invest will be invested exclusively in small or small-mid cap companies.In determining whether an ETF satisfies the 80% test, the Fund looks to the average dollar weighted market capitalization of the ETF’s portfolio. Illiquid Securities The Fund may not invest more than 10% of the value of its net assets in securities that have legal or contractual restrictions on resale or are otherwise illiquid.The Advisor will monitor the amount of illiquid securities in the Fund’s portfolio, under the supervision of the Board, to ensure compliance with this investment restriction. Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act of 1933, as amended (the “Securities Act”), securities which are otherwise not readily marketable and repurchase agreements having a maturity of longer than seven days.Securities which have not been registered under the Securities Act are referred to as private placement or restricted securities and are purchased directly from the issuer or in the secondary market.Mutual funds do not typically hold a significant amount of these restricted or other illiquid securities because of the potential for delays on resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of portfolio securities and the Fund might be unable to sell restricted or other illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requests within seven days.The Fund might also have to register such restricted securities in order to sell them, resulting in additional expenses and delay.Adverse market conditions could impede such a public offering of securities. Table of Contents - SAI B-11 Restricted Securities The Fund may invest in securities that are subject to restrictions on resale because they have not been registered under the Securities Act.These securities are sometimes referred to as private placements.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act are technically considered “restricted securities,” the Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above in the “Illiquid Securities” section, provided that a determination is made that such securities have a readily available trading market.The Fund may also purchase certain commercial paper issued in reliance on the exemption from regulations in Section 4(2) of the Securities Act (“4(2) Paper”).The Advisor will determine the liquidity of Rule 144A securities and 4(2) Paper under the supervision of the Board.The liquidity of Rule 144A securities and 4(2) Paper will be monitored by the Advisor, and if as a result of changed conditions it is determined that a Rule 144A security or 4(2) Paper is no longer liquid, a Fund’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that the Fund does not exceed its applicable percentage limitation for investments in illiquid securities. Limitations on the resale of restricted securities may have an adverse effect on the marketability of portfolio securities and the Fund might be unable to dispose of restricted securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requirements.The Fund may also have to register such restricted securities in order to dispose of them, resulting in additional expense and delay. Adverse market conditions could impede such a public offering of securities. Special Risks Related to Cyber Security The Fund and its service providers are susceptible to cyber security risks that include, among other things, theft, unauthorized monitoring, release, misuse, loss, destruction or corruption of confidential and highly restricted data; denial of service attacks; unauthorized access to relevant systems, compromises to networks or devices that the Fund and its service providers use to service the Fund’s operations; or operational disruption or failures in the physical infrastructure or operating systems that support the Fund and its service providers. Cyber attacks against or security breakdowns of the Fund or its service providers may adversely impact the Fund and its shareholders, potentially resulting in, among other things, financial losses; the inability of Fund shareholders to transact business and the Fund to process transactions; inability to calculate the Fund’s NAV; violations of applicable privacy and other laws; regulatory fines, penalties, reputational damage, reimbursement or other compensation costs; and/or additional compliance costs. The Fund may incur additional costs for cyber security risk management and remediation purposes. In addition, cyber security risks may also impact issuers of securities in which the Fund invests, which may cause the Fund’s investment in such issuers to lose value. There can be no assurance that the Fund or its service providers will not suffer losses relating to cyber attacks or other information security breaches in the future. INVESTMENT RESTRICTIONS The Trust (on behalf of the Fund) has adopted the following restrictions as fundamental policies, which may not be changed without the affirmative vote of the holders of a “majority” of the outstanding voting securities of the Fund.Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (i) 67% of the shares of the Fund represented at a meeting at which the holders of more than 50% of the Fund’s outstanding shares are represented or (ii) more than 50% of the outstanding shares of the Fund. Table of Contents - SAI B-12 The Fund may not: 1. Invest 25% or more of the value of its net assets in the securities of companies engaged in any one industry or group of related industries.The Fund may, however, invest for temporary defensive purposes up to 100% of the value of the total assets in securities issued or guaranteed by the U.S. government or its agencies or instrumentalities. 2. Purchase or sell real estate unless acquired as the result of direct ownership of securities or other instruments.This restriction shall not prevent the Fund from investing in securities or other instruments backed by real estate or securities of companies engaged in the real estate business, including real estate investment trusts.This restriction shall not preclude the Fund from buying securities backed by mortgages on real estate or securities of companies engaged in these activities.This restriction shall not prevent the Fund from investing in real estate operating companies and companies engaged in other real estate related businesses. 3. Make loans, except that the Fund may (a) purchase debt obligations which are consistent with its investment objectives and policies; (b) enter into repurchase agreements; and (c) loan its portfolio securities, to the fullest extent permitted under the 1940 Act. 4. Purchase the securities of any issuer if the purchase, at the time thereof, would cause more than 10% of the outstanding voting securities of that issuer to be held in the Fund. 5. Purchase the securities of any issuer if the purchase, at the time thereof, would cause more than 5% of the value of the total assets of the Fund at market value to be invested in the securities of that issuer (other than obligations of the U.S. government and its agencies and instrumentalities), with reference to 75% of the assets of the Fund. 6. Issue senior securities, bonds, or debentures. 7. Underwrite securities of other issuers, except the Fund may acquire portfolio securities in circumstances where, if the securities are later publicly offered or sold by the Fund, it might be deemed to be an underwriter for purposes of the Securities Act of 1933, as amended (“1933 Act”). 8. (a) Borrow (for temporary or emergency purposes and not for the purpose of leveraging its investments) in an amount exceeding 33 1/3% of the value of its total assets, and, in the event that market conditions or other factors result in the Fund’s borrowed amounts exceeding 33 1/3% of its assets (including amounts borrowed), the Fund will reduce the amount of its borrowing to an extent and in such a manner required by the 1940 Act.(b) Mortgage, pledge or hypothecate any of its assets except in connection with any such borrowings, and only with respect to, up to 1/3 of its assets. 9. Engage in short sales of securities except to the extent that such sales are “against the box”; that is, only to the extent the Fund owns the securities sold short or owns other securities convertible into an equivalent amount of securities sold short.Such transactions may only be made to protect a profit in or to attempt to minimize a loss with respect to securities.In any event, no more than 10% of the value of the Fund’s net assets may, at the time, be held as collateral for such sales. Table of Contents - SAI B-13 Buy and sell puts and calls on stock index futures, or financial futures or options on financial futures, unless such options are written by other persons and the options or futures are offered through the facilities of a national securities association or are listed on a national securities or commodities exchange. As an example, and without limiting the generality of the above restrictions, pursuant to Investment Restriction No. 3 above, please see the “Repurchase Agreements” and “Securities Lending” sections above for information regarding applicable requirements under the 1940 Act. The following is a list of non-fundamental investment restrictions applicable to the Fund.These restrictions can be changed by the Board, but the change will only be effective after notice is given to shareholders of the Fund. The Fund may not: 1. Invest more than 10% of the value of the Fund’s net assets in illiquid securities.See “Investment Policies and Risks” for a complete discussion of illiquid securities. Except with respect to borrowing and illiquid securities, if a percentage restriction described in the Prospectus or in this SAI is adhered to at the time of investment, a subsequent increase or decrease in a percentage resulting from a change in the values of assets will not constitute a violation of that restriction. The Fund will not make any change in its investment policy of investing at least 80% of its net assets in the investments suggested by the Fund’s name without first changing the Fund’s name and providing the Fund’s shareholders with at least a 60-day prior written notice. Table of Contents - SAI B-14 PORTFOLIO TURNOVER Although the Fund generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Advisor, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1) the lesser of purchases or sales of portfolio securities for the fiscal year by (2) the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in the Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions.The Fund’s portfolio turnover rates for the following fiscal periods are shown in the table below. Small Cap Fund September 30, 2015 137% September 30, 2014 149% PORTFOLIO HOLDINGS The Trust, on behalf of the Fund, has adopted portfolio holdings disclosure policies (“Disclosure Policies”) that govern the timing and circumstances of disclosure of portfolio holdings of the Fund.The Advisor has also adopted the Disclosure Policies.Information about the Fund’s portfolio holdings will not be distributed to any third party except in accordance with these Disclosure Policies, which permit disclosure only for legitimate business purposes and always include a duty of confidentiality and a duty not to trade on such information in the case of non-public disclosures.The Advisor and the Board considered the circumstances under which the Fund’s portfolio holdings may be disclosed under the Disclosure Policies.The Advisor and the Board also considered actual and potential material conflicts that could arise in such circumstances between the interests of the Fund’s shareholders and the interests of the Advisor, distributor or any other affiliated person of the Fund.After due consideration, the Advisor and the Board determined that the Fund has a legitimate business purpose for disclosing portfolio holdings to persons described in the Disclosure Policies, including mutual fund rating or statistical agencies, or persons performing similar functions, and internal parties involved in the investment process, administration or custody of the Fund.Pursuant to the Disclosure Policies, the Trust’s Chief Compliance Officer (“CCO”), President and Treasurer are each authorized to consider and authorize dissemination of portfolio holdings information to additional parties, after considering the best interests of the shareholders and potential conflicts of interest in making such disclosures. The Board exercises continuing oversight of the disclosure of the Fund’s portfolio holdings (1) by ensuring that the Trust’s CCO oversees the implementation and enforcement of the Disclosure Policies, Codes of Ethics and other relevant policies of the Fund and its service providers, (2) by considering reports and recommendations by the Trust’s CCO concerning any material compliance matters (as defined in Rule38a-1 under the 1940 Act), and (3) by considering to approve any amendment to these Disclosure Policies.The Board reserves the right to amend the Disclosure Policies at any time without prior notice to the Fund’s shareholders in its sole discretion. Table of Contents - SAI B-15 Disclosure of the Fund’s complete portfolio holdings is required to be made quarterly within 60 days of the end of each period covered by the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on FormN-Q.These reports are available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov.The Fund also discloses its calendar quarter-end holdings on its website at www.tyghcap.com with a 30 calendar day lag.The Fund may provide separately to any person, including rating and ranking organizations such as Lipper and Morningstar, the Fund’s holdings commencing the day after the information is first published on the Fund’s website.In addition, the Fund may provide its complete portfolio holdings at the same time that it is filed with the SEC. The Advisor may not receive compensation in connection with the disclosure of Fund portfolio securities.In the event of a conflict between the interests of the Fund and the interests of the Advisor or an affiliated person of the Advisor, the Advisor’s Chief Compliance Officer (the “Advisor’s CCO”), in consultation with the Trust’s CCO, shall make a determination in the best interests of the Fund, and shall report such determination to the Board at the end of the quarter in which such determination was made.Any employee of the Advisor who suspects a breach of this obligation must report the matter immediately to the Advisor’s CCO or to his or her supervisor. In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of the Fund to each of the following entities which, by explicit agreement or by virtue of their respective duties to the Fund, are required to maintain the confidentiality of the information disclosed, including a duty not to trade on non-public information:the Fund’s administrator, fund accountant, custodian, transfer agent, auditors, legal counsel to the Fund or the Trustees, broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities) and regulatory authorities.Portfolio holdings information not publicly available with the SEC or through the Fund’s website may only be provided to additional third parties, including mutual fund ratings or statistical agencies, in accordance with the Disclosure Policies, when the Fund has a legitimate business purpose and when the third party recipient is subject to a confidentiality agreement that includes a duty not to trade on non-public information. In no event shall the Advisor, its affiliates or employees of the Fund receive any direct or indirect compensation in connection with the disclosure of information about the Fund’s portfolio holdings. There can be no assurance that the Disclosure Policies and these procedures will protect the Fund from potential misuse of that information by individuals or entities to which it is disclosed. From time to time, the Advisor may make additional disclosure of the Fund’s portfolio holdings on the Fund’s website.Shareholders can access the Fund’s website at www.tyghcap.com for additional information about the Fund, including, without limitation, the periodic disclosure of their portfolio holdings. Table of Contents - SAI B-16 TRUSTEES AND EXECUTIVE OFFICERS The Board is responsible for the overall management of the Trust, including general supervision and review of the investment activities of the Fund.The Board, in turn, elects the officers of the Trust, who are responsible for administering the day-to-day operations of the Trust and its separate series.The current Trustees and officers of the Trust, their dates of birth and positions with the Trust, term of office with the Trust and length of time served, their principal occupations for the past five years and other directorships held are set forth in the following table. Name, Address And Age Position with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held During the Past 5 Years Independent Trustees of the Trust(1) Dorothy A. Berry (born 1943) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Chairman and Trustee Indefinite Term Since May 1991. Formerly, President, Talon Industries, Inc. (business consulting); formerly, Executive Vice President and Chief Operating Officer, Integrated Asset Management (investment adviser and manager) and formerly, President, Value Line, Inc. (investment advisory and financial publishing firm). 1 Director, PNC Funds, Inc. Wallace L. Cook (born 1939) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term Since May 1991. Investment Consultant; formerly, Chief Executive Officer, Rockefeller Trust Co., (prior thereto Senior Vice President), and Managing Director, Rockefeller & Co. (Investment Manager and Financial Advisor); formerly, Senior Vice President, Norton Simon, Inc. (international consumer products conglomerate). 1 The Dana Foundation; The University of Virginia Law School Foundation. Table of Contents - SAI B-17 Name, Address And Age Position with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held During the Past 5 Years Eric W. Falkeis (born 1973) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term; Since September 2011. Chief Operating Officer, Direxion Funds since 2013; Formerly, Senior Vice President and Chief Financial Officer (and other positions), U.S. Bancorp Fund Services, LLC since 1997. 1 Interested Trustee, Direxion Funds,Direxion ETF Trust and Direxion Variable Trust. Carl A. Froebel (born 1938) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term Since May 1991. Retired; formerly, President and Founder, National Investor Data Services, Inc. (investment related computer software). 1 None. Steven J. Paggioli (born 1950) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term Since May 1991. Consultant, since July 2001; formerly, Executive Vice President, Investment Company Administration, LLC (mutual fund administrator). 1 Independent Trustee, The Managers Funds, Managers AMG Funds, Aston Funds; Advisory Board Member, Sustainable Growth Advisers, LP; Independent Director, Chase Investment Counsel. Officers of the Trust Elaine E. Richards (born 1968) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 President Secretary Indefinite Term; Since March 2013. Indefinite Term; Since February 2008. Vice President and Legal Compliance Officer, U.S. Bancorp Fund Services, LLC, since July 2007. Not Applicable. Not Applicable. Table of Contents - SAI B-18 Name, Address And Age Position with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held During the Past 5 Years Eric C. VanAndel (born 1975) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Treasurer Indefinite Term; Since April 2013. Senior Vice President (and other positions), U.S. Bancorp Fund Services, LLC, since April 2005. Not Applicable. Not Applicable. James Matel (born 1971) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Assistant Treasurer Indefinite Term; Since June 2006. Vice President (and other positions), U.S. Bancorp Fund Services, LLC since July 1995. Not Applicable. Not Applicable. Aaron J. Perkovich (born 1973) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Assistant Treasurer Indefinite Term; Since May 2014. Vice President (and other positions), U.S. Bancorp Fund Services, LLC since June 2006. Not Applicable. Not Applicable. Ronald Rickey (born 1987) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Assistant Treasurer Indefinite Term; Since November2015. Compliance Officer, U.S. Bancorp Fund Services, LLC since February 2011. Not Applicable. Not Applicable. Donna Barrette (born 1966) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Chief Compliance Officer Anti-Money Laundering Officer Vice President Indefinite Term: Since July 2011. Indefinite Term: Since July 2011. Indefinite Term: Since July 2011. Senior Vice President and Compliance Officer (and other positions), U.S. Bancorp Fund Services, LLC since August 2004. Not Applicable. Not Applicable. The Trustees of the Trust who are not “interested persons” of the Trust as defined under the 1940 Act (“Independent Trustees”). (2) The Trust is comprised of numerous series managed by unaffiliated investment advisers.The term “Fund Complex” applies only to the Fund.The Funddoes not hold itself out as related to any other series within the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series. Table of Contents - SAI B-19 Additional Information Concerning the Board of Trustees The Role of the Board The Board oversees the management and operations of the Trust.Like all mutual funds, the day-to-day management and operation of the Trust is the responsibility of the various service providers to the Trust, such as the Advisor, the Distributor, the Administrator, the Custodian, and the Transfer Agent, each of whom are discussed in greater detail in this Statement of Additional Information.The Board has appointed various senior employees of the Administrator as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s operations.In conducting this oversight, the Board receives regular reports from these officers and the service providers.For example, the Treasurer reports as to financial reporting matters and the President reports as to matters relating to the Trust’s operations.In addition, the Advisor provides regular reports on the investment strategy and performance of the Fund.The Board has appointed a Chief Compliance Officer who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters.These reports are provided as part of formal “Board Meetings” which are typically held quarterly, in person, and involve the Board’s review of recent operations.In addition, various members of the Board also meet with management in less formal settings, between formal “Board Meetings,” to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Board Structure, Leadership The Board has structured itself in a manner that it believes allows it to perform its oversight function effectively.It has established three standing committees, a Nominating Committee, an Audit Committee, and a Qualified Legal Compliance Committee, which are discussed in greater detail below under “Trust Committees.”The Board is entirely comprised of Trustees who are Independent Trustees, which are Trustees that are not affiliated with the Advisor, the principal underwriter, or their affiliates.The Nominating Committee, Audit Committee and Qualified Legal Compliance Committee are comprised entirely of Independent Trustees.The Chairman of the Board is an Independent Trustee.The Board has determined not to combine the Chairman position and the principal executive officer position and has appointed a Vice President of the Administrator as the President of the Trust.The Board reviews its structure and the structure of its committees annually.The Board has determined that the structure of the Independent Chairman, the composition of the Board, and the function and composition of its various committees are appropriate means to address any potential conflicts of interest that may arise. Board Oversight of Risk Management As part of its oversight function, the Board of Trustees receives and reviews various risk management reports and discusses these matters with appropriate management and other personnel.Because risk management is a broad concept comprised of many elements (e.g., investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.), the oversight of different types of risks is handled in different ways.For example, the Audit Committee meets with the Treasurer and the Trust’s independent registered public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The Board meets regularly with the Chief Compliance Officer to discuss compliance and operational risks and how they are managed.The Board also receives reports from the Advisor as to investment risks of the Fund. In addition to these reports, from time to time the Board receives reports from the Administrator and the Advisor as to enterprise risk management. Table of Contents - SAI B-20 Information about Each Trustee’s Qualification, Experience, Attributes or Skills The Board believes that each of the Trustees has the qualifications, experience, attributes and skills (“Trustee Attributes”) appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.In addition to a demonstrated record of business and/or professional accomplishment, each of the Trustees has served on the Board for a number of years. They have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust. They have demonstrated a commitment to discharging their oversight duties as trustees in the interests of shareholders.The Board annually conducts a “self-assessment” wherein the effectiveness of the Board and individual Trustees is reviewed. In addition to the information provided in the chart above, below is certain additional information concerning each particular Trustee and his/her Trustee Attributes.The information is not all-inclusive.Many Trustee Attributes involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, to ask incisive questions, and commitment to shareholder interests. Ms. Berry’s Trustee Attributes include her substantial mutual fund experience, including her role as Chairman-elect of the Independent Directors Council and a member of the Board of Governors of the Investment Company Institute. She has executive experience through her former positions as the President of Talon Industries, Inc. (a consulting company), as the Executive Vice President and Chief Operating Officer of Integrated Asset Management (an investment advisor and manager) and as the President of Value Line, Inc. (an investment advisory and financial publishing firm).Ms. Berry also has board experience with another investment management company.Ms. Berry has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Ms.Berry’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that she possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Cook’s Trustee Attributes include his investment and executive experience through his investment consulting business and former Chief Executive Officer of Rockefeller Trust Company (an investment manager and financial advisor). He has substantial board experience, serving on the board of several foundations.Mr. Cook has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Mr.Cook’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Falkeis’ Trustee Attributes include his substantial mutual fund experience and his experience with financial, accounting, investment and regulatory matters through his former position as Senior Vice President and Chief Financial Officer (and other positions) of U.S. Bancorp Fund Services, LLC, a full service provider to mutual funds and alternative investment products.In addition, he has experience consulting with investment advisors regarding the legal structure of mutual funds, distribution channel analysis and actual distribution of those funds.Mr. Falkeis also has substantial managerial, operational and risk oversight experience through his position as Chief Operating Officer of the Direxion Funds and the Direxion Exchange Traded Funds. Mr. Falkeis also serves as an Interested Trustee to the Direxion Funds.Mr. Falkeis has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Mr. Falkeis’ experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Table of Contents - SAI B-21 Mr. Froebel’s Trustee Attributes include his significant systems and operations experience. He was a Director of Scudder, Stevens & Clark (with responsibility for its systems department) and founder and President of Systems Dynamics Corp. (“SDC”) and later Vice President of Bradford Computer & Systems after its acquisition of SDC, (providing record keeping and reporting for investment advisors and mutual funds). He also served as Vice President of Automatic Data Processing (automated services to the brokerage and investment advisory industry) and was the former President and founder of National Investor Data Services, Inc. (a software and computer vendor to the mutual fund industry with fund accounting and transfer agent systems).Mr. Froebel has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Mr.Froebel’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Paggioli’s Trustee Attributes include his substantial mutual fund and investment advisory experience. Mr. Paggioli is an independent consultant on investment company and investment advisory matters. He has held a number of senior positions with mutual fund and investment advisory organizations and related businesses, including Executive Vice President, Director and Principal of the Wadsworth Group (fund administration, distribution transfer agency and accounting services). He serves on the boards of several investment management companies and advisory firms. He has served on various industry association and self-regulatory committees and formerly worked on the staff of the Securities and Exchange Commission.Mr. Paggioli has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Mr.Paggioli’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Trust Committees The Trust has three standing committees: the Nominating Committee and the Audit Committee, which also serves as the Qualified Legal Compliance Committee. The Nominating Committee, comprised of all the Independent Trustees, is responsible for seeking and reviewing candidates for consideration as nominees for Trustees and meets only as necessary.The Nominating Committee will consider nominees nominated by shareholders.Recommendations for consideration by shareholders should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed Nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s By-Laws.In general, to comply with such procedures, such nominations, together with all required biographical information, must be delivered to, and received by, the President of the Trust at the principal executive offices of the Trust not later than 120 days and no more than 150 days prior to the shareholder meeting at which any such nominee would be voted on.The Nominating Committee did not meet during the Fund’s last fiscal year. The Audit Committee is comprised of all of the Independent Trustees.The Audit Committee typically meets on a quarterly basis with respect to each series of the Trust and may meet more frequently.The function of the Audit Committee, with respect to each series of the Trust, is to review the scope and results of the audit and any matters bearing on the audit or the Fund’s financial statements and to ensure the integrity of the Fund’s pricing and financial reporting.The Audit Committee met once with respect to the Fund during its last fiscal year. Table of Contents - SAI B-22 The function of the Qualified Legal Compliance Committee is to receive reports from an attorney retained by the Trust of evidence of a material violation by the Trust or by any officer, director, employee or agent of the Trust.The Qualified Legal Compliance Committee did not meet with respect to the Fund during the Fund’s last fiscal year. Additionally, the Board has delegated day-to-day valuation issues to a Valuation Committee that is comprised of certain officers of the Trust and is overseen by the Trustees.The function of the Valuation Committee is to value securities held by any series of the Trust for which current and reliable market quotations are not readily available.Such securities are valued at their respective fair values as determined in good faith by the Valuation Committee and the actions of the Valuation Committee are subsequently reviewed and ratified by the Board.The Valuation Committee meets as needed.The Valuation Committee did not meet with respect to the Fund during its last fiscal year. Trustee Ownership of Fund Shares and Other Interests The following table shows the amount of Fund shares owned by the Trustees as of the calendar year ended December 31, 2015: Name Dollar Range of Small Cap Growth Fund Shares Aggregate Dollar Range of Shares in the Trust Dorothy A. Berry $10,001 - $50,000 $50,001 - $100,000 Wallace L. Cook None Over $100,000 Eric W. Falkeis None $10,001 - $50,000 Carl A. Froebel None $10,001 - $50,000 Steven J. Paggioli None Over $100,000 Furthermore, neither the Independent Trustees nor members of their immediate family, own securities beneficially or of record in the Advisor, the Fund’s principal underwriter, or any of their affiliates.Accordingly, neither the Independent Trustees nor members of their immediate family, have had direct or indirect interest during the two most recently completed calendar years, the value of which exceeds $120,000, in the Advisor, the Fund’s principal underwriter or any of its affiliates. Compensation Independent Trustees each receive an annual retainer of $125,000 allocated among each of the various portfolios comprising the Trust.The Chairman of the Board receives an additional annual retainer of $20,000 also allocated among each of the various portfolios comprising the Trust.Independent Trustees receive additional fees from the applicable portfolios for any special meetings at rates assessed by the Trustees depending on the length of the meeting and whether in-person attendance is required.Independent Trustees are also reimbursed for expenses in connection with each board meeting attended, which reimbursement is allocated among applicable portfolios of the Trust.The Trust has no pension or retirement plan.No other entity affiliated with the Trust pays any compensation to the Trustees.Set forth below is the rate of compensation received by the following Independent Trustees for the fiscal year ended September 30, 2015. Table of Contents - SAI B-23 Name of Person/Position Aggregate Compensation From the Small Cap Fund Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Fund and Fund Complex(1) Paid to Trustees Dorothy A. Berry, Independent Trustee $2,615 None None $2,615 Wallace L. Cook, Independent Trustee $2,176 None None $2,176 Eric W. Falkeis, Independent Trustee $2,176 None None $2,176 Carl A. Froebel, Independent Trustee $2,176 None None $2,176 Steven J. Paggioli, Independent Trustee $2,176 None None $2,176 (1) There are currently numerous portfolios comprising the Trust.The term “Fund Complex” applies only to the Fund.For the fiscal year ended September 30, 2015, Trustees’ fees and expenses in the amount of $540,655 were incurred by the Trust. Codes of Ethics The Trust, the Advisor and the principal underwriter have each adopted Codes of Ethics under Rule 17j-1 of the 1940 Act.These Codes permit, subject to certain conditions, personnel of the Advisor and the principal underwriter to invest in securities that may be purchased or held by a Fund. PROXY VOTING POLICIES The Board has adopted proxy voting policies which delegate to the Advisor the responsibility to vote proxies relating to portfolio securities held by the Fund.As a fiduciary with respect to that responsibility, the Advisor will vote all proxies for portfolio securities in a manner considered to be in the best interests of the Fund and the Advisor’s other clients.The Advisor has adopted policies and procedures that describe the manner in which the Advisor handles, researches, votes and maintains reports on proxy voting.The Advisor has retained Institutional Shareholder Services (“ISS”) to provide legal oversight, in-depth analysis, and recommendations on all proxy matters.ISS is nationally recognized as one of the leading independent providers of corporate governance information. The Advisor uses the voting guidelines set forth in ISS’ Policies and Procedures.As a general principle, the Advisor’s proxy voting policy is designed to ensure that the Advisor is voting in the best interests of the Fund and its shareholders in terms of the potential economic return on the Fund’s investment.In addition, this policy and the ISS guidelines are based on the premise that good corporate governance ultimately results in increased shareholder value.In determining the vote on a given proposal, the Advisor will not consider any benefit to the Advisor or its clients other than the benefits to the owner of the securities to be voted. As a general practice, and subject to case by case considerations, proposals that are designed to either dissuade or preclude the acquisition or merger of a company have the effect of diluting the value of the existing shares outstanding, or reduce the power of shareholders over company actions will be rejected.The Advisor will usually vote for proposals relating to the general election of directors or auditors (absent questions of independence or contested elections), committee responsibilities, debt limits, indemnification, meeting dates or times, company names, and other routine matters.The Advisor will also usually vote for management sponsored compensation plans if they are consistent with business practices.Proposals that dilute shareholder interests, provide excessive awards, establish poison pills, require supermajority voting or have other objectionable features will generally be rejected.The Advisor and ISS review, on a case by case basis, proposals relating to business transactions, such as mergers, acquisitions, reorganizations, etc. Table of Contents - SAI B-24 The Advisor has adopted the procedures to assist in the review of proxies, the voting of those proxies in accordance with firm policy and the maintenance of voting records.The Advisor uses ISS to implement its proxy voting process and to provide proxy voting analysis and record keeping services. The Advisor has reviewed and approved the ISS guidelines on how ISS votes on particular proposals. In addition, the Advisor’s investment personnel are generally aware of the proposals that are being submitted to shareholders of the companies invested in by the Advisor.ISS shall vote the received proxies in accordance with its guidelines, unless other instructions are given to ISS by the Advisor to vote a different way.A summary of the voting records of ISS are reviewed by the Advisor’s compliance officer and chief investment officer. The Trust is required to file Form N-PX, with the Fund’s complete proxy voting record for the 12months ended June 30th, no later than August 31st of each year.Form N-PX for the Fund is available without charge, upon request, by calling toll-free 1-800-536-3230 and on the SEC’s website at www.sec.gov. CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS A principal shareholder is any person who owns of record or beneficially owns 5% or more of the outstanding shares of the Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a company or acknowledges the existence of control. As of December 31,2015, the following shareholders were considered to be either a control person or principal shareholder of the Fund: Small Cap Fund Name and Address % Ownership Type of Ownership T Rowe Price Retirement Plan f/b/o Retirement Plan Clients 4515 Painters Mill Road Owings Mills, MD21117-4903 54.33% Record Great-West Trust Company 8515 E. Orchard Road Greenwood Village, CO 80111-5002 24.59% Record John Hancock Trust Company LLC 690 Canton Street, Suite 100 Westwood, MA 02090-2324 6.72% Record National Financial Services LLC 499 Washington Boulevard, Floor 5 Jersey City, NJ 07310-2010 5.00% Record Table of Contents - SAI B-25 As of December 31, 2015, the Trustees and Officers of the Trust as a group did not own more than 1% of the outstanding shares of the Small Cap Fund. THE FUND’S INVESTMENT ADVISOR The Fund has entered into an investment advisory agreement (“Advisory Agreement”) with Tygh Capital Management, Inc., at 1ifth Avenue, Suite 2100, Portland, Oregon 97204, under which the Advisor manages the Fund’s investments and business affairs subject to the supervision of the Board.The Advisor is controlled by Richard J. Johnson and Jeff B. Curtis. Mr. Johnson is Chief Investment Officer of the Advisor and has been Portfolio Manager of the Fund since its inception.Mr. Curtis is President of the Advisor. The Advisory Agreement will continue in effect from year to year only if such continuance is specifically approved at least annually by the Board or by vote of a majority of the Fund’s outstanding voting securities and by a majority of the Independent Trustees at a meeting called for the purpose of voting on such Advisory Agreement. The Advisory Agreement is terminable without penalty by the Trust on behalf of the Fund on not more than a 60-day, nor less than a 30-day, written notice when authorized either by a majority vote of the Fund’s shareholders or by a vote of a majority of the Board, or by the Advisor on not more than a 60-day, nor less than a 30-day, written notice, and will automatically terminate in the event of its “assignment” (as defined in the 1940 Act).The Advisory Agreement provides that the Advisor shall not be liable for any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in the execution of portfolio transactions for the Fund, except for willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties thereunder. In consideration of the services provided by the Advisor pursuant to the Advisory Agreements, the Advisor is entitled to receive from the Fund an investment advisory fee computed daily and paid monthly, based on a rate equal to 0.80% of the Fund’s average daily net assets as specified in the Fund’s Prospectus.However, the Advisor may voluntarily agree to waive a portion of the fees payable to it on a month-to-month basis. In addition, the Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding interest expense in connection with investment activities, taxes, Acquired Fund Fees and Expenses and extraordinary expenses) in order to limit the sum of the Fund’s Total Annual Fund Operating Expenses for shares of the Fund to 0.95% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect for at least the one year period shown in the Example contained in the Prospectus and may continue thereafter for an indefinite period thereafter as determined by the Board.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.For more information on the Expense Cap and the Advisor’s right to any reimbursement, please see “Management of the Fund – Fund Expenses” in the Prospectus. The Small Cap Fund paid the following fees to the Advisor for the fiscal years shown: Fiscal Year Ended, Fees Accrued Fees (Waived) / Recouped Net Fees Paid to Advisor September 30, 2015 $2,316,697 $94 $2,316,791 September 30, 2014 $2,273,739 ($94) $2,273,645 September 30, 2013 $1,840,608 $0 $1,840,608 Table of Contents - SAI B-26 Portfolio Manager Mr. Richard J. Johnson acts as the Portfolio Manager of the Fund. Other Accounts Managed The following provides information regarding other accounts managed by Mr. Johnson as of September30, 2015: Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 8 $115.5 Million 0 $0 Because the Advisor performs investment management services for various clients, certain conflicts of interest could arise in connection with the allocation and timing of investment opportunities among the Portfolio Manager’s advised accounts (including the Fund).The Advisor has adopted policies and procedures that are designed to ensure that all clients, including the Fund, are treated fairly and on an equitable basis.For example, the Advisor may aggregate contemporaneous buy or sell orders of its clients in order to achieve best execution and, on the average, lower brokerage commission costs.Orders are aggregated only if the Advisor believes that the aggregation is consistent with its duty to seek best execution and if each client involved in the order is treated equitably.Each client that participates in such an order will participate at the average share price for all transactions that are a part of the order, with all transaction costs shared on a pro rata basis based on the percentage of the combined order actually filled.Certain clients may not be included in an aggregated order because of individual investment restrictions, cash availability, client instructed directed brokerage, tax sensitivity or other reasons.The Advisor will, to the extent possible and over a period of time, allocate investment opportunities to clients with similar investment objectives on a fair and equitable basis and in accordance with applicable law. Portfolio Manager Compensation Mr. Johnson’s compensation as the Fund’s Portfolio Manager is comprised of a fixed salary that is based on industry standards and a discretionary annual bonus.Mr. Johnson’s salary is not based on Fund performance, but his discretionary bonus is based in substantial part on the pre-tax investment performance of the accounts he manages, including the Fund, over 1-, 3- and 5- year periods compared to the Russell 2000® Growth Index, Russell 2500® Growth Index, and to his peers, as measured by the performance of funds in the Lipper Small Cap Growth and Lipper Small-Mid Cap Growth categories.Mr. Johnson does not receive deferred compensation, but does participate in a 401(k)/profit sharing retirement plan as part of his compensation.Mr.Johnson also has an equity interest in the Advisor and the value of that interest is based on the overall business results of the Advisor. Table of Contents - SAI B-27 Investment in the Fund by the Portfolio Manager As of September 30, 2015, Mr. Johnson, beneficially owned shares of the Small Cap Fund valued over $1,000,000. SERVICE PROVIDERS Administrator, Transfer Agent and Fund Accountant Pursuant to an Administration Agreement (the “Administration Agreement”), U.S. Bancorp Fund Services, LLC (“USBFS”), 615 East Michigan Street, Milwaukee, Wisconsin 53202, acts as administrator for the Fund (the “Administrator”).USBFS provides certain administrative services to the Fund, including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the ’ Fund’s independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and the Fund with applicable laws and regulations excluding those of the securities laws of various states; arranging for the computation of performance data, including NAV and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Fund, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, USBFS does not have any responsibility or authority for the management of the Fund, the determination of investment policy, or for any matter pertaining to the distribution of Fund shares. USBFS also serves as the Fund’s transfer agent and dividend disbursing agent under separate agreements (the “Transfer Agent”).Additionally, the Transfer Agent provides Chief Compliance Officer services to the Trust under a separate agreement.The cost for the Chief Compliance Officer services is charged to the Fund and approved by the Board of Trustees annually. The table below shows the amount of administration fees paid by the Small Cap Fund to USBFS for the fiscal years shown. Fiscal Year Ended, Administration Fee Paid September 30, 2015 $152,420 September 30, 2014 $144,836 September 30, 2013 $118,895 Custodian U.S. Bank National Association is the custodian of the assets of the Fund (the “Custodian”) pursuant to a custody agreement between the Custodian and the Trust, whereby the Custodian receives fees on a transactional basis plus out-of-pocket expenses.The Custodian’s address is 1555 N. River Center Drive, Suite302, Milwaukee, Wisconsin 53212.The Custodian does not participate in decisions relating to the purchase and sale of securities by the Fund.The Transfer Agent, the Custodian, and the Fund’s principal underwriter are affiliated entities under the common control of U.S. Bancorp.The Custodian and its affiliates may participate in revenue sharing arrangements with the service providers of mutual funds in which the Fund may invest. Independent Registered Public Accounting Firm and Legal Counsel Tait, Weller & Baker LLP, the independent registered public accounting firm for the Fund, is located at 1818Market Street, Suite 2400, Philadelphia, Pennsylvania 19103-3638. Table of Contents - SAI B-28 Schiff Hardin LLP, 666 Fifth Avenue, Suite 1700, New York, New York 10103 serves as legal counsel to the Trust. EXECUTION OF PORTFOLIO TRANSACTIONS AND BROKERAGE The Fund generally will not invest in securities for short-term capital appreciation but, when business and economic conditions, market prices, or the Fund’s investment policy warrant, individual security positions may be sold without regard to the length of time they have been held. The Fund may purchase its portfolio securities through a securities broker and pay the broker a commission, or it may purchase securities directly from a dealer which acts as principal and sells securities directly for its own account without charging a commission.The purchase price of securities purchased from dealers serving as market makers will include the spread between the bid and asked prices.The Fund may also purchase securities from underwriters, the price of which will include a commission or discount paid by the issuer to the underwriter. Prompt execution of orders at the most favorable price will be the primary consideration of the Advisor in transactions where brokerage fees are involved.Additional factors considered by the Advisor in selecting brokers to execute a transaction include: (i) professional capability of the executing broker and the value and quality of the brokerage services provided; (ii) size and type of transaction; (iii) timing of the transaction in the context of market prices and trends; (iv) nature and character of markets for the security to be purchased or sold; (v) the broker’s execution efficiency and settlement capability; (vi) the broker’s experience and financial stability and the execution services it renders to the Advisor on a continuing basis; and (vii) reasonableness of commission. Research, statistical, and other services offered by the broker also may be taken into consideration in selecting broker-dealers.These services may include:providing advice concerning the value of securities, the advisability of investing in, purchasing, or selling securities, and the availability of securities or the purchasers or sellers of securities; and furnishing analyses and reports concerning issuers, industries, securities, economic factors and trends, portfolio strategies and performance of accounts.A commission in excess of the amount of commission another broker or dealer would have charged for effecting a transaction may be paid by the Fund if the Advisor determines in good faith that the commission is reasonable in relation to the value of the brokerage and research services provided, viewed in terms of either that particular transaction or management’s overall responsibilities with respect to the Fund. The Advisor receives a significant amount of proprietary research from a number of brokerage firms, in most cases on an unsolicited basis.The Advisor does not make any commitments to allocate brokerage for proprietary research.The value of that research, however, is considered along with other factors in the selection of brokers.This research is considered supplemental to the Advisor’s own internal research and does not, therefore, materially reduce the overall expenses incurred by the Advisor for its research. The Advisor may use the Fund’s commissions to acquire third party research and products that are not available through its full service brokers.In these arrangements, the Advisor pays an executing broker a commission equal to the average rate paid on all of the Fund’s other trades and achieves what it believes is best execution on the trade.The executing broker then uses a portion of the commission to pay for a specific research service or product provided to the Advisor.Proposed research to be acquired in this manner must be approved by the Advisor’s Chief Investment Officer, who is responsible for determining that the research provides appropriate assistance to the Advisor in connection with its investment management of the Fund and that the price paid for research services and products with broker commissions is fair and reasonable. Table of Contents - SAI B-29 As of the close of the Fund’s most recent fiscal year, the Fund did not own securities of its regular broker-dealers. Investment decisions for the Fund are made independently from those of other accounts managed by the Advisor.The same security is frequently held in the Fund and other accounts managed by the Advisor.Simultaneous transactions are inevitable when several accounts are managed by the same investment advisor, particularly when the same security is suitable for the investment objective of more than one fund or account.In such event, the Advisor may aggregate these orders in order to achieve best execution and, on the average, lower brokerage commission costs.In the event of simultaneous transactions, allocations among the Fund or accounts will be made on an equitable basis.When the Fund participates in an aggregated order, it participates at the average share price for all transactions in that order, with all transaction costs shared on a pro rata basis.If one or more of the accounts managed by the Advisor and the Fund purchases or sells the same security, each transaction in such security will be allocated between the Fund and the other accounts in a manner deemed equitable by the Advisor, taking into account the respective sizes of the accounts and the Fund and the amount being purchased.Notwithstanding the above, the Advisor may execute, buy and sell orders for accounts and take action in performance of its duties with respect to any of its accounts that may differ from actions taken with respect to another account, so long as the Advisor shall, to the extent practical, allocate investment opportunities to accounts, including the Fund, over a period of time on a fair and equitable basis and in accordance with applicable law. Allocations among the Advisor accounts participating in initial public offerings (“IPOs”) are made pursuant to the IPO Allocation Priority Guidelines (the “Guidelines”) established by the Advisor.The Guidelines establish which accounts are eligible to participate in a particular IPO and what level of participation is permitted.Eligibility is based upon the market capitalization of the IPO and the capitalization focus of the account.The allocation among eligible accounts is divided on a pro rata basis.The Advisor may decline to participate in an offering, or may elect to not have all accounts participate, even if an account is eligible to participate pursuant to the Guidelines, if the Advisor believes that the IPO is not appropriate for an individual account.Allocations to eligible accounts, for which an IPO opportunity is appropriate, will be made on a fair and equitable basis. The table below shows the amount of brokerage commissions paid by the Small Cap Fund with respect to portfolio transactions for the prior three fiscal years ended September 30. 2015 2014 2013 Brokerage Fees Paid $866,382 $952,900 $782,363 Of such amount, the following was paid to firms for research, statistical or other services provided to the Advisor: 2015 2014 2013 $80,918 $81,607 $79,826 Table of Contents - SAI B-30 CAPITAL STOCK Shares issued by the Fund have no preemptive, conversion, or subscription rights.Shares issued and sold by the Fund are deemed to be validly issued, fully paid and non-assessable by the Trust.Shareholders have equal and exclusive rights as to dividends and distributions as declared by the Fund and to the net assets of the Fund upon liquidation or dissolution.The Fund, as separate series of the Trust, votes separately on matters affecting only the Fund (e.g., approval of an Advisory Agreement); all series of the Trust vote as a single class on matters affecting all series jointly or the Trust as a whole (e.g., election or removal of Trustees).Voting rights are not cumulative, so that the holders of more than 50% of the shares voting in any election of Trustees can, if they so choose, elect all of the Trustees.While the Trust is not required and does not intend to hold annual meetings of shareholders, such meetings may be called by the Board in its discretion, or upon demand by the holders of 10% or more of the outstanding shares of the Trust, for the purpose of electing or removing Trustees. DETERMINATION OF SHARE PRICE The NAV per share of the Fund is determined as of the close of trading on the New York Stock Exchange (the “NYSE”) (generally 4:00 p.m. Eastern time) each day the NYSE is open for trading.The NYSE annually announces the days on which it will not be open for trading.It is expected that the NYSE will not be open for the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. Generally, the Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Advisor and the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Board considers, among other things: 1) the last sales price on the securities exchange, if any, on which a security is primarily traded; 2) the mean between the bid and asked prices; 3) price quotations from an approved pricing service; and 4) other factors as necessary to determine a fair value under certain circumstances. Securities primarily traded on U.S. national securities exchanges for which market quotations are readily available shall be valued at either the last reported sale price on the day of valuation, or the exchange’s official closing price, if applicable.If there has been no sale on such day, then the mean between the bid and asked prices will be used.Securities and assets for which market quotations are not readily available (including restricted securities that are subject to limitations as to their sale) are valued at fair value as determined in good faith by or under the direction of the Board. Debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above. Trading in foreign securities markets is normally completed well before the close of the NYSE.In addition, foreign securities trading may not take place on all days on which the NYSE is open for trading, and may occur in certain foreign markets on days on which a Fund’s NAV is not calculated.Events affecting the values of portfolio securities that occur between the time their prices are determined and the close of the NYSE will not be reflected in the calculation of NAV unless the Board deems that the particular event would affect NAV, in which case an adjustment will be made.Assets or liabilities expressed in foreign currencies are translated, in determining NAV, into U.S. dollars based on the spot exchange rates at 1:00p.m., Eastern time, or at such other rates as the Advisor may determine to be appropriate. Table of Contents - SAI B-31 The securities in the Fund’s portfolio, including ADRs, which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange on which the security is primarily traded. All other assets of the Fund are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. ADDITIONAL PURCHASE AND REDEMPTION INFORMATION The information provided below supplements the information contained in the Fund’s Prospectus regarding the purchase and redemption of the Fund’s shares. How to Buy Shares In addition to purchasing shares directly from the Fund, you may purchase shares of the Fund from certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”).Investors should contact their Financial Intermediary directly for appropriate instructions, as well as information pertaining to accounts and any service or transaction fees that may be charged.If you transmit your order to these Financial Intermediaries before the close of regular trading (generally 4:00 p.m., Eastern time) on a day that the NYSE is open for business, your order will be priced at a Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. The public offering price of a Fund’s shares is its NAV.Shares are purchased at the public offering price next determined after the Transfer Agent receives your order in proper form as discussed in the Fund’s Prospectus.In order to receive that day’s public offering price, the Transfer Agent must receive your order in proper form before the close of regular trading on the NYSE, generally 4:00 p.m., Eastern time. The Trust reserves the right in its sole discretion (1) to suspend the continued offering of the Fund’s shares, (2)to reject purchase orders in whole or in part when in the judgment of the Advisor or such rejection is in the best interest of the Fund, and (3) to reduce or waive the minimum for initial and subsequent investments for certain fiduciary accounts or under circumstances where certain economies can be achieved in sales of the Fund’s shares. In addition to cash purchases, Fund shares may be purchased by tendering payment in-kind in the form of shares of stock, bonds or other securities.Any securities used to buy Fund shares must be readily marketable, their acquisition consistent with the Fund’s objective and otherwise acceptable to the Advisor and the Board. How to Sell Shares and Delivery of Redemption Proceeds You can sell Fund shares any day the NYSE is open for regular trading.Payments to shareholders for Fund shares redeemed directly from the Fund will be made as promptly as possible, but no later than seven days after receipt by the Transfer Agent of the written request in proper form, with the appropriate documentation as stated in the Prospectus, except that the Fund may suspend the right of redemption or postpone the date of payment during any period when (a) trading on the NYSE is restricted as determined by the SEC or the NYSE is closed for other than weekends and holidays; (b) an emergency exists as determined by the SEC making disposal of portfolio securities or valuation of net assets of the Fund not reasonably practicable; or (c) for such other period as the SEC may permit for the protection of the Fund’s shareholders.Under unusual circumstances, the Fund may suspend redemptions, or postpone payment for more than seven days, but only as authorized by SEC rules. Table of Contents - SAI B-32 The value of shares on redemption or repurchase may be more or less than the investor’s cost, depending upon the market value of the Fund’s portfolio securities at the time of redemption or repurchase. Telephone Instructions As described in the Prospectus, shareholders with telephone privileges established on their account may redeem up to $50,000 of the Fund’s shares by telephone.Upon receipt of any instruction or inquiry from a person claiming to be a shareholder, the Fund or its authorized agents may carry out the instruction and/or respond to the inquiry consistent with the shareholder’s previously established account service options.For joint accounts, instructions or inquiries from either party will be carried out without prior notice to the other account owners.In acting upon telephone instructions, the Fund and its agents use procedures that are reasonably designed to ensure that such instructions are genuine.These include recording all telephone calls, requiring pertinent information about the account and sending written confirmation of each transaction to the registered owner. The Transfer Agent will employ these and other reasonable procedures to confirm that instructions communicated by telephone are genuine.If the Transfer Agent fails to employ reasonable procedures, the Fund and the Transfer Agent may be liable for any losses due to unauthorized or fraudulent instructions.If these procedures are followed, however, to the extent permitted by applicable law, neither the Fund nor its agents will be liable for any loss, liability, cost or expense arising out of any redemption request, including any fraudulent or unauthorized request.For additional information, contact the Transfer Agent. During periods of unusual market changes and shareholder activity, you may experience delays in contacting the Transfer Agent by telephone.In this event, you may wish to submit a written request, as described in the Prospectus.Telephone privileges may be modified or terminated without notice. Redemptions In-Kind The Trust has filed an election under SEC Rule 18f-1 under the 1940 Act committing to pay in cash all redemptions by a shareholder of record up to amounts specified by the rule (in excess of the lesser of (1)$250,000 or (2) 1% of the net asset value of a Fund).The Fund has reserved the right to pay the redemption price of their shares in excess of the amounts specified by the rule, either totally or partially, by a distribution in-kind of portfolio securities (instead of cash).The securities so distributed would be valued at the same amount as that assigned to them in calculating the NAV for the shares being sold.If a shareholder receives a distribution in-kind, the shareholder could incur brokerage or other charges in converting the securities to cash and would bear any market risks associated with such securities until they are converted into cash.A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Table of Contents - SAI B-33 The Fund does not intend to hold any significant percentage of its portfolio in illiquid securities, although the Fund, like virtually all mutual funds, may from time to time hold a small percentage of securities that are illiquid.In the unlikely event the Fund were to elect to make an in-kind redemption, the Fund expects that it would follow the normal protocol of making such distribution by way of a pro rata distribution based on its entire portfolio.To the extent the Fund holds illiquid securities, such distribution may contain a pro rata portion of such illiquid securities or the Fund may determine, based on a materiality assessment, not to include illiquid securities in the in-kind redemption.The Fund does not anticipate that they would ever selectively distribute a greater than pro rata portion of any illiquid securities to satisfy a redemption request.If such securities are included in the distribution, shareholders may not be able to liquidate such securities and may be required to hold such securities indefinitely.Shareholders’ ability to liquidate such securities distributed in-kind may be restricted by resale limitations or substantial restrictions on transfer imposed by the issuers of the securities or by law.Shareholders may only be able to liquidate such securities distributed in-kind at a substantial discount from their value, and there may be higher brokerage costs associated with any subsequent disposition of these securities by the recipient. DIVIDENDS, DISTRIBUTIONS AND TAXES Distributions Dividends from net investment income and distributions from net gains from the sale of securities are generally made annually.Also, the Fund typically distributes any undistributed net investment income on or about December 31 of each year.Any net capital gains realized through the period ended October 31 of each year will also typically be distributed by December 31 of each year. The Fund’s distribution is accompanied by a brief explanation of the form and character of the distribution.In January of each year, the Fund will issue a statement of the federal income tax status of all distributions to each shareholder. Tax Information Each series of the Trust is treated as a separate entity for federal income tax purposes.The Fund has elected to qualify and intends to continue to qualify to be treated as a “regulated investment company” under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), provided it complies with all applicable requirements regarding the source of its income, diversification of its assets and timing and amount of distributions.If the Fund fails to qualify as a regulated investment company under Subchapter M, it will be taxed as a regular corporation.The Fund’s policy is to distribute to its shareholders all of its investment company taxable income and any net realized capital gains for each fiscal year in a manner that complies with the distribution requirements of the Code, so that the Fund will not be subject to any federal income or excise taxes.However, the Fund can give no assurances that their distributions will be sufficient to eliminate such taxes.To comply with the requirements of the Code to avoid a nondeductible 4% excise tax, the Fund must also distribute (or be deemed to have distributed) by December 31 of each calendar year (1) at least 98% of its ordinary income for such year, (2) at least 98.2% of the excess of its realized capital gains over its realized capital losses for the 12-month period ending on October 31 during such year and (3) any amounts from the prior calendar year that were not distributed and on which the Fund paid no federal income tax. The Fund’s ordinary income generally consists of interest and dividend income, less expenses.Net realized capital gains for a fiscal period are computed by taking into account any capital loss carry-forward of the Fund. Table of Contents - SAI B-34 Distributions of net investment income and net short-term capital gains are taxable to shareholders as ordinary income.The Fund may make taxable distributions to shareholders even during periods in which the share price has declined.A portion of the distributions paid by the Fund to individual shareholders may be qualified dividends currently eligible for taxation at long-term capital gain rates to the extent the Fund reports the amount distributed as a qualifying dividend and certain holding period requirements are met.An additional Medicare contribution tax of 3.8% applies to dividends and capital gains for taxpayers whose adjusted gross income exceeds $200,000 for single filers and $250,000 for married joint filers.In the case of corporate shareholders, a portion of the distributions may qualify for the inter-corporate dividends received deduction to the extent the Fund reports the amount distributed as a qualifying dividend and if holding period requirements are satisfied.The aggregate amount so reported to either individual or corporate shareholders cannot, however, exceed the aggregate amount of qualifying dividends received by the Fund for its taxable year.In view of the Fund’s investment policy, it is expected that dividends from domestic corporations will be part of the Fund’s gross income and that, accordingly, part of the distributions by the Fund may be eligible for treatment as qualified dividend income for individual shareholders and the dividends-received deduction for corporate shareholders.However, the portion of the Fund’s gross income attributable to qualifying dividends is largely dependent on the Fund’s investment activities for a particular year and therefore cannot be predicted with any certainty.The reduced tax rate or deduction may be reduced or eliminated if Fund shares held by an individual investor are held for less than 61 days, or Fund shares held by a corporate investor are treated as debt-financed or are held for less than 46 days. Upcoming distributions generally increase the NAV of the Fund.If you buy shares shortly before a distribution, the price you pay will reflect the value of the upcoming distribution which will nonetheless be taxable to you.Although distributions are generally taxable when received, certain distributions declared in October, November or December and paid in the following January are taxed as if received in the prior December. The Fund may be subject to foreign withholding taxes on dividends and interest earned with respect to securities of foreign corporations. Under the Code, the Fund will be required to report to the Internal Revenue Service (“IRS”) all distributions of ordinary income and capital gains as well as gross proceeds from the redemption or exchange of Fund shares, except in the case of exempt shareholders, which includes most corporations.Pursuant to the backup withholding provisions of the Code, distributions of any taxable income and capital gains and proceeds from the redemption of Fund shares may be subject to withholding of federal income tax currently at the rate of 28% in the case of non-exempt shareholders who fail to furnish the Fund with their correct taxpayer identification numbers and with required certifications regarding their status under the federal income tax law or if the IRS notifies the Fund that such backup withholding is required.If the withholding provisions are applicable, any such distributions and proceeds, whether taken in cash or reinvested in additional shares, will be reduced by the amounts required to be withheld.Corporate and other exempt shareholders should provide the Fund with their taxpayer identification numbers or certify their exempt status in order to avoid possible erroneous application of backup withholding.Backup withholding is not an additional tax and any amounts withheld may be credited against a shareholder’s ultimate federal income tax liability if proper documentation is provided.The Fund reserves the right to refuse to open an account for any person failing to provide a certified taxpayer identification number. Distributions and the transactions referred to in the preceding paragraphs may be subject to state and local income taxes, and the tax treatment thereof may differ from the federal income tax treatment. Table of Contents - SAI B-35 The foregoing discussion of U.S. federal income tax law relates solely to the application of that law to U.S. citizens or residents and U.S. domestic corporations, partnerships, trusts and estates. Each shareholder who is not a U.S. person should consider the U.S. and foreign tax consequences of ownership of shares of the Fund, including the possibility that such a shareholder may be subject to a U.S. withholding tax currently at a rate of 30% (or at a lower rate under an applicable income tax treaty) on Fund distributions. The Foreign Account Tax Compliance Act (“FATCA”).A 30% withholding tax on your Fund’s distributions, including capital gains distributions, and on gross proceeds from the sale or other disposition of shares of the Fund generally applies if paid to a foreign entity unless:(i)if the foreign entity is a “foreign financial institution,” it undertakes certain due diligence, reporting, withholding and certification obligations, (ii)if the foreign entity is not a “foreign financial institution,” it identifies certain of its U.S. investors or (iii)the foreign entity is otherwise excepted under FATCA.Withholding under FATCA is required:(i)with respect to certain distributions from your Fund beginning on July1,2014; and (ii)with respect to certain capital gains distributions and gross proceeds from a sale or disposition of Fund shares that occur on or after January1,2017.If withholding is required under FATCA on a payment related to your shares, investors that otherwise would not be subject to withholding (or that otherwise would be entitled to a reduced rate of withholding) on such payment generally will be required to seek a refund or credit from the IRS to obtain the benefits of such exemption or reduction.The Fund will not pay any additional amounts in respect to amounts withheld under FATCA.You should consult your tax advisor regarding the effect of FATCA based on your individual circumstances. In addition, the foregoing discussion of tax law is based on existing provisions of the Code, existing and proposed regulations thereunder, and current administrative rulings and court decisions, all of which are subject to change.Any such changes could affect the validity of this discussion.The discussion also represents only a general summary of tax law and practice currently applicable to the Fund and certain shareholders therein, and, as such, is subject to change.In particular, the consequences of an investment in shares of the Fund under the laws of any state, local or foreign taxing jurisdictions are not discussed herein.The Fund does not plan to seek a ruling from the IRS or an opinion of counsel with respect to any tax matters.Each prospective investor should consult his or her own tax advisor to determine the application of the tax law and practice in his or her own particular circumstances. DISTRIBUTOR AND PRINCIPAL UNDERWRITER The Trust has entered into a Distribution Agreement (the “Distribution Agreement”) with Quasar Distributors, LLC, 615 E. Michigan Street, Milwaukee, Wisconsin 53202 (the “Distributor”), pursuant to which the Distributor acts as the Fund’s principal underwriter and distributor, provides certain administration services and promotes and arranges for the sale of the Fund’s shares.The offering of the Fund’s shares is continuous.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority (“FINRA”). With respect to the Fund, the Distribution Agreement will continue in effect only if such continuance is specifically approved at least annually by the Board or by vote of a majority of the Fund’s outstanding voting securities and, in either case, by a majority of the Trustees who are not parties to the Distribution Agreement or “interested persons” (as defined in the 1940 Act) (“the Independent Trustees”) of any such party.The Distribution Agreement is terminable without penalty by the Trust on behalf of the Fund on a 60-day written notice when authorized either by a majority vote of the Fund’s shareholders or by vote of a majority of the Board, including a majority of the Independent Trustees (as defined in the 1940 Act) of the Trust, or by the Distributor upon a 60-day written notice, and will automatically terminate in the event of its “assignment” (as defined in the 1940 Act). Table of Contents - SAI B-36 MARKETING AND SUPPORT PAYMENTS The Advisor, out of its own resources and without additional cost to the Fund or its shareholders, may provide additional cash payments or other compensation to certain Financial Intermediaries who sell shares of the Fund.These payments may be divided into categories as follows: Support Payments Payments may be made by the Advisor to certain Financial Intermediaries in connection with the eligibility of the Fund to be offered in certain programs and/or in connection with meetings between the Fund’s representatives and Financial Intermediaries and their sales representatives.Such meetings may be held for various purposes, including providing education and training about the Fund and other general financial topics to assist Financial Intermediaries’ sales representatives in making informed recommendations to, and decisions on behalf of, their clients. Entertainment, Conferences and Events The Advisor also may pay cash or non-cash compensation to sales representatives of financial intermediaries in the form of (i) occasional gifts; (ii) occasional meals, tickets or other entertainments; and/or (iii) sponsorship support for the financial intermediary’s client seminars and cooperative advertising.In addition, the Advisor may also pay for exhibit space or sponsorships at regional or national events of financial intermediaries. The prospect of receiving, or the receipt of additional payments or other compensation as described above by financial intermediaries may provide such intermediaries and/or their salespersons with an incentive to favor sales of shares of the Fund, and other mutual funds whose affiliates make similar compensation available, over sale of shares of mutual funds (or non-mutual fund investments) not making such payments. You may wish to take such payment arrangements into account when considering and evaluating any recommendations relating to the Fund’s shares. FINANCIAL STATEMENTS The Annual Report to Shareholders for the Small Cap Fund for the fiscal year ended September 30, 2015, is a separate document supplied with this SAI and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing therein are incorporated by reference in this SAI. Table of Contents - SAI B-37 APPENDIX A Commercial Paper Ratings Moody’s Investors Service©, Inc. Prime-1-Issuers (or related supporting institutions) rated “Prime-1” have a superior ability for repayment of senior short-term debt obligations. “Prime-1” repayment ability will often be evidenced by many of the following characteristics: leading market positions in well-established industries, high rates of return on Fund employed, conservative capitalization structures with moderate reliance on debt and ample asset protection, broad margins in earnings coverage of fixed financial charges and high internal cash generation, and well-established access to a range of financial markets and assured sources of alternate liquidity. Prime-2-Issuers (or related supporting institutions) rated “Prime-2” have a strong ability for repayment of senior short-term debt obligations.This will normally be evidenced by many of the characteristics cited above but to a lesser degree.Earnings trends and coverage ratios, while sound, will be more subject to variation. Capitalization characteristics, while still appropriate, may be more affected by external conditions.Ample alternative liquidity is maintained. Standard & Poor’s® Ratings Group A-1-This highest category indicates that the degree of safety regarding timely payment is strong. Those issues determined to possess extremely strong safety characteristics are denoted with a plus (+) sign designation. A-2-Capacity for timely payment on issues with this designation is satisfactory.However, the relative degree of safety is not as high as for issues designated “A-1.” Table of Contents - SAI B-38 PROFESSIONALLY MANAGED PORTFOLIOS (the “Trust”) PART C OTHER INFORMATION Item 28.Exhibits (a) Amended and Restated Agreement and Declaration of Trust dated June 13, 2005 is herein incorporated by reference from Post-Effective Amendment No.211 to Professionally Managed Portfolios’ (the “Trust”) Registration Statement on Form N-1A, filed with the Securities and Exchange Commission (“SEC”) on July27,2005. (a) (i) Amendment dated June 1, 2015 to the Amended and Restated Declaration of Trust dated June13, 2005 is herein incorporated by reference from Post-Effective Amendment No.636 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 24, 2015. (a) (ii) Amendment dated November 23, 2015 to the Amended and Restated Declaration of Trust dated June 13, 2005 is herein incorporated by reference from Post-Effective Amendment No.653 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 17, 2015. (b) Amended and Restated By-Laws are herein incorporated by reference from Post-Effective Amendment No.148 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February18,2003. (c) Instruments Defining Rights of Security Holders are herein incorporated by reference from the Trust’s Declaration of Trust and Bylaws. (d) (i) Investment Advisory Agreement dated September2,2008, between the Trust on behalf of the CAN SLIM® Select Growth Fund, and NorthCoast Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.322 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August28,2008. (ii) Amended and Restated Investment Advisory Agreement dated August31,2006, between the Trust, on behalf of the Hodges Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No.268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October16,2006. (iii) Investment Advisory Agreement dated December7,2007, between the Trust, on behalf of the Hodges Small Cap Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No.300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December18,2007. (iv) Investment Advisory Agreement dated August31,2009, between the Trust, on behalf of the Hodges Blue Chip 25 Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No.358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August31,2009. (v) Investment Advisory Agreement dated August31,2009, between the Trust, on behalf of the Hodges Equity Income Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No.358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August31,2009. (vi) Investment Advisory Agreement dated August31,2009, between the Trust, on behalf of the Hodges Pure Contrarian Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No.358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August31,2009. (vi)(A) Amendment to Schedule A to the Investment Advisory Agreement dated November11,2013, between the Trust, on behalf of the Hodges Small Intrinsic Value Fund, the Small-Mid Cap Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No.546 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December17,2013. 1 (vi)(B) Investment Advisory Agreement dated October31,2011, between the Trust, on behalf of the series listed on Schedule A, which may be amended from time to time (each a “Fund”), and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 585 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 29, 2014. (vii) Amended and Restated Investment Advisory Agreement dated July27,2008, between the Trust, on behalf of The Osterweis Fund, and Osterweis Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No.317 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June30,2008. (viii) Amended and Restated Investment Advisory Agreement dated July27,2008, between the Trust, on behalf of The Osterweis Strategic Income Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No.317 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June30,2008. (viii)(A) Amendment to Schedule A to the Investment Advisory Agreement dated May 25, 2012, between the Trust, on behalf of the Osterweis Strategic Income Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 637 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2015. (ix) Investment Advisory Agreement dated August31,2010, between the Trust, on behalf of The Osterweis Strategic Investment Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 637 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2015. (x) Investment Advisory Agreement dated July31,2012, between the Trust, on behalf of the Osterweis Institutional Equity Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No.465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July31,2012. (xi) Investment Advisory Agreement dated April 2, 2015, between the Trust, on behalf of the Portfolio 21 Global Equity Fund, and Trillium Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.624 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2015. (xii) Amended and Restated Investment Advisory Agreement between the Trust, on behalf of the TCM Small Cap Growth Fund and Tygh Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No.285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June26,2007. (xiii) Amended and Restated Investment Advisory Agreement dated August31,2006, between the Trust, on behalf of the Villere Balanced Fund, and St. Denis J. Villere & Company, LLC is herein incorporated by reference from Post-Effective Amendment No.268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October13,2006. (xiv) Investment Advisory Agreement dated March31,2009, between the Trust, on behalf of the Congress Large Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No.339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (xiv)(A) Amendment to Schedule A of the Investment Advisory Agreement dated August14,2012, between the Trust, on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund, the Congress Mid Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (xv) Investment Advisory Agreement dated August31,2009, between the Trust, on behalf of the DSM Large Cap Growth Fund, and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No.357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August31,2009. 2 (xv)(A) Amended Schedule A dated March28,2013, to Investment Advisory Agreement dated August31,2009, between the Trust, on behalf of the DSM Large Cap Growth Fund, DSM Global Growth Fund and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No.500 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March28,2013. (xv)(B) Amended Schedule A dated August13,2013, to Investment Advisory Agreement dated August31,2009, between the Trust, on behalf of the DSM Large Cap Growth Fund, DSM Global Growth Fund, DSM Global Growth & Income Fund, and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No.533 to the Trust’s Registration Statement on Form N-1A, is herein incorporated by reference from Post-Effective Amendment No.533 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October10,2013. (xvi) Investment Advisory Agreement dated August31,2009, between the Trust, on behalf of the Akre Focus Fund, and Akre Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No.356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August27,2009. (xvii) Investment Advisory Agreement dated December29,2010, between the Trust, on behalf of the Boston Common International Fund and Boston Common U.S. Equity Fund, and Boston Common Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xviii) Investment Advisory Agreement dated April6,2011, between the Trust, on behalf of the GoodHaven Fund and GoodHaven Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No.398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April6, 2011. (xix) Form of Investment Advisory Agreement dated March12,2012, between the Trust, on behalf of the Muzinich Funds and Muzinich & Co., Inc. is herein incorporated by reference from Post-Effective Amendment No.446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March12,2012. (xx) Interim Investment Advisory Agreement dated January 18, 2013, between the Trust, on behalf of the Becker Value Equity Fund and Becker Capital Management, Inc. is herein incorporated by reference from Post Effective Amendment No.494 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February28,2013. (xx)(A) Investment Advisory Agreement dated April 24, 2013, between the Trust, on behalf of the Becker Value Equity Fund and Becker Capital Management, Inc. is herein incorporated by reference from Post Effective Amendment No.563 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February27,2014. (xxi) Investment Advisory Agreement between the Trust, on behalf of the Villere Equity Fund and St. Denis J. Villere & Co., Inc. is herein incorporated by reference from Post-Effective Amendment No.515 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May31,2013. (xxii) Investment Advisory Agreement dated March27,2013, between the Trust, on behalf of the McKinley Diversified Income Fund and McKinley Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No.498 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March26,2013. (xxii)(A) Amended Schedule A dated February 18, 2014, to the Investment Advisory Agreement dated March 27, 2013, between the Trust, on behalf of the McKinley Non-U.S. Core Growth Fund and McKinley Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. 3 (xxiii) Investment Advisory Agreement dated February 27, 2015, between the Trust, on behalf of the Otter Creek Long/Short Opportunity Fund and Otter Creek Advisors, LLC is herein incorporated by reference from Post-Effective Amendment No.613 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (xxiv) Investment Advisory Agreement dated December31,2013, between the Trust, on behalf of the BP Capital TwinLine Energy Fund, the BP Capital TwinLine MLP Fund and BP Capital Fund Advisors, LLC is herein incorporated by reference from Post-Effective Amendment No.554 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December31,2013. (xxv) Investment Advisory Agreement dated July 29, 2015, between the Trust, on behalf of the Trillium Funds, and Trillium Asset Management, LLC – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (e) (i) Distribution Agreement dated May19,2008, between the Trust, on behalf of the CAN SLIM® Select Growth Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.322 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August28,2008. (ii) Distribution Agreement dated June1,2006, between the Hodges Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.259 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June30,2006. (ii)(A) Amendment to Exhibit A of the Distribution Agreement dated November28,2007, between the Trust on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No.300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December18,2007. (ii)(B) Second Amendment dated June15,2009, to the Distribution Agreement dated June1,2006, as amended November28,2007, between the Trust on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No.358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August31,2009. (ii)(C) Third Amendment dated November11,2013, to the Distribution Agreement dated June1,2006, as amended November28,2007, between the Trust on behalf of its series, the Hodges Funds and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.546 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December17,2013. (iii) Distribution Agreement dated July10,2006, between the Trust, on behalf of The Osterweis Fund and The Osterweis Strategic Income Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October13,2006. (iii)(A) First Amendment dated July19,2010, to the Distribution Agreement dated July10,2006, between the Trust, on behalf of The Osterweis Strategic Investment Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August31,2010. (iii)(B) Second Amendment dated May1,2012, to the Distribution Agreement dated July10,2006, between the Trust, on behalf of the Osterweis Institutional Equity Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July31,2012. (iv) Distribution Agreement dated January 10, 2007, between the Trust, on behalf of the Portfolio 21 Global Equity Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.590 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 27, 2014. 4 (v) Distribution Agreement dated June26,2006, between the Trust, on behalf of the TCM Small Cap Growth Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October13,2006. (vi) Distribution Agreement dated June26,2006, between the Trust, on behalf of the Villere Balanced Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October13,2006. (vi)(A) First Amendment to the Distribution Agreement between the Trust, on behalf of the Villere Funds and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.515 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May31,2013. (vi)(B) Second Amendment to the Distribution Agreement dated July1,2013, between the Trust, on behalf of the Villere Funds and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.545 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December13,2013. (vii) Distribution Agreement dated February24,2009, between the Trust, on behalf of the Congress Large Cap Growth Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (vii)(A) Amendment to the Distribution Agreement between the Trust, on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund, the Congress Mid Cap Growth Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October31,2012. (viii) Distribution Agreement dated June15,2009, between the Trust, on behalf of the DSM Large Cap Growth Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August31,2009. (viii)(A) First Amendment dated March5,2012, to the Distribution Agreement dated June15,2009, between the Trust and Quasar Distributors, LLC, on behalf of the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No.444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March5,2012. (viii)(B) Second Amendment dated March1,2013, to the Distribution Agreement dated June15,2009, between the Trust, on behalf of the DSM Large Cap Growth Fund, DSM Global Growth Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.500 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March28,2013. (viii)(C) Third Amendment dated August13,2013, to the Distribution Agreement dated June15,2009, between the Trust, on behalf of the DSM Large Cap Growth Fund, DSM Global Growth Fund, and DSM Global Growth & Income Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.533 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October10,2013. (ix) Distribution Agreement dated August3,2009, between the Trust, on behalf of the Akre Focus Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August27,2009. (x) Distribution Agreement dated November9,2010, between the Trust, on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. 5 (xi) Distribution Agreement dated February16,2011, between the Trust, on behalf of the GoodHaven Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April6,2011. (xii) Distribution Agreement dated March1,2012, between the Trust, on behalf of the Muzinich Funds and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March12,2012. (xiii) Distribution Agreement dated August14,2012, between the Trust, on behalf of the Becker Value Equity Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August27,2012. (xiv) Distribution Agreement between the Trust, on behalf of the McKinley Diversified Income Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.498 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March26,2013. (xiv)(A) First Amendment dated February 18, 2014 to the Distribution Agreement dated March 27, 2013, between the Trust, on behalf of the McKinley Non-U.S. Core Growth Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. (xv) Distribution Agreement dated February 27, 2015, between the Trust, on behalf the Otter Creek Long/Short Opportunity Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.613 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (xvi) Distribution Agreement dated November11,2013, between the Trust, on behalf of the BP Capital TwinLine Energy Fund, the BP Capital TwinLine MLP Fund and Foreside Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No.554 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December31,2013. (xvii) Distribution Agreement dated July 13, 2015, between the Trust, on behalf of the Trillium Funds and Quasar Distributors, LLC – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (f) Bonus or Profit Sharing Contracts – None. (g) Amended and Restated Custody Agreement dated June22,2006, amended and restated as of May15,2013, between the Trust and U.S. Bank National Association is herein incorporated by reference from Post-Effective Amendment No.515 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May31,2013. (i) Amendment to the Custody Agreement on behalf of the TCM Small Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No.438 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January30,2012. (ii) Addendum to the Custody Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No.300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December18,2007. (ii)(A) Amendment to the Custody Agreement on behalf of the Hodges Small Intrinsic Value Fund and the Small-Mid Cap Fund is herein incorporated by reference from Post-Effective Amendment No.546 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on December17,2013. (iii) Addendum to the Custody Agreement on behalf of the CAN SLIM® Select Growth Fund is herein incorporated by reference from Post-Effective Amendment No.320 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July29,2008. 6 (iv) Amendment to the Custody Agreement on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund, and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No.375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October31,2012. (v) Amendment to the Custody Agreement on behalf of the DSM Large Cap Growth Fund, DSM Global Growth Fund and DSM Global Growth & Income Fund is herein incorporated by reference from Post-Effective Amendment No.533 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October10,2013. (vi) Amendment to the Custody Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No.358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August31,2009. (vii) Amendment to the Custody Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No.427 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on November18,2011. (viii) Amendment to the Custody Agreement on behalf of The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No.384 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August31,2010. (viii)(A) Amendment to the Custody Agreement on behalf of the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (ix) Amendment to the Custody Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (x) Amendment to the Custody Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No.398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April6,2011. (x)(A) Amended Exhibit N to the Custody Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No.568 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 25, 2014. (xi) Amended Exhibit O to the Custody Agreement on behalf of the Villere Balanced Fund is herein incorporated by reference from Post-Effective Amendment No.653 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 17, 2015. (xii) Amendment to the Custody Agreement on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No.446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March12,2012. (xii)(A) Custodian Agreement on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No.446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March12,2012. (xiii) Amendment to the Custody Agreement dated August14,2012, on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No.471 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August27,2012. (xiv) Amendment to the Custody Agreement, on behalf of the Villere Funds is herein incorporated by reference from Post-Effective Amendment No.515 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May31,2013. (xv) Amendment to the Custody Agreement, on behalf of the McKinley Diversified Income Fund is herein incorporated by reference from Post-Effective Amendment No.498 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March26,2013. 7 (xv)(A) Amendment to the Custody Agreement, dated February 18, 2014, on behalf of the McKinley Non U.S. Core Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. (xvi) Amendment to the Custody Agreement dated February 27, 2015, on behalf of the Otter Creek Long/Short Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No.613 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (xvii) Amendment to the Custody Agreement dated November11,2013, on behalf of the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund is herein incorporated by reference from Post-Effective Amendment No.554 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December31,2013. (xviii) Amended Exhibit H to the Amended and Restated Custody Agreement dated May 15, 2013, on behalf of the Portfolio 21 Global Equity Fund is herein incorporated by reference from Post-Effective Amendment No.590 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 27, 2014. (xix) Amendment to the Custody Agreement dated July 13, 2015, on behalf of the Trillium Funds – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (h) (i) Fund Administration Servicing Agreement dated June22,2006, between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No.268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October162006. (i)(A) Amendment to the Fund Administration Servicing Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No.300 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on December18,2007. (i)(B) Amendment to the Fund Administration Servicing Agreement on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No.375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October31,2012. (i)(C) Amendment to the Fund Administration Servicing Agreement on behalf of the DSM Large Cap Growth Fund, DSM Global Growth Fund, and DSM Global Growth & Income Fund is herein incorporated by reference from Post-Effective Amendment No.533 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October10,2013. (i)(D) Amendment dated June19,2013, to the Fund Administration Servicing Agreement dated June22,2006, on behalf of the Hodges Funds between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No.546 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December17,2013. (i)(D)(1) Amendment to the Fund Administration Servicing Agreement on behalf of the Hodges Small Intrinsic Value Fund, and the Hodges Small-Mid Cap Fund is herein incorporated by reference from Post-Effective Amendment No.546 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December17,2013. (i)(E) Amendment to the Fund Administration Servicing Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No.356 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August27,2009. (i)(F) Amendment to the Fund Administration Servicing Agreement on behalf of the Osterweis Fund, the Osterweis Strategic Income Fund, the Osterweis Strategic Investment Fund, and the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No.582 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June30,2014. 8 (i)(G) Amendment to the Fund Administration Servicing Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (i)(H) Amendment to the Fund Administration Servicing Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No.568 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 25, 2014. (i)(I) Amendment to the Fund Administration Servicing Agreement dated September13,2013, on behalf of the Villere Funds is herein incorporated by reference from Post-Effective Amendment No.545 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on December13,2013. (i)(J) Amendment to the Fund Administration Servicing Agreement on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No.446 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on March12,2012. (i)(K) Amendment to the Fund Administration Servicing Agreement dated August14,2012, on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No.471 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August27,2012. (i)(L) Amendment to the Fund Administration Servicing Agreement dated March1,2013, on behalf of the McKinley Diversified Income Fund is herein incorporated by reference from Post-Effective Amendment No.498 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on March26,2013. (i)(L)(1) Amendment to the Fund Administration Servicing Agreement, dated February 18, 2014, on behalf of the McKinley Non-U.S. Core Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. (i)(M) Amendment to the Fund Administration Servicing Agreement dated February 27, 2015, on behalf of the Otter Creek Long/Short Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No.613 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (i)(N) Amendment to the Fund Administration Servicing Agreement dated November11,2013, on behalf of the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund is herein incorporated by reference from Post-Effective Amendment No.554 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on December31,2013. (i)(O) Amendment to the Fund Administration Servicing Agreement on behalf of the CAN SLIM® Select Growth Fund is herein incorporated by reference from Post-Effective Amendment No.584 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on July25,2014. (i)(P) Amendment to the Fund Administration Servicing Agreement dated March 25, 2013, on behalf of the Portfolio 21 Global Equity Fund is herein incorporated by reference from Post-Effective Amendment No.590 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 27, 2014. (i)(Q) Amendment to the Fund Administration Servicing Agreement dated July 13, 2015, on behalf of the Trillium Funds – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (ii) Fund Accounting Servicing Agreement dated June22,2006, between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No.268 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October16,2006. 9 (ii)(A) Addendum to the Fund Accounting Servicing Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No.300 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on December18,2007. (ii)(A)(1) Amendment to the Fund Accounting Servicing Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No.358 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August31,2009. (ii)(A)(2) Amendment to the Fund Accounting Servicing Agreement on behalf of the Hodges Small Intrinsic Value Fund, and the Small-Mid Cap Fund is herein incorporated by reference from Post-Effective Amendment No.546 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December17,2013. (ii)(B) Amendment to the Fund Accounting Servicing Agreement on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No.375 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October31,2012. (ii)(C) Amendment to the Fund Accounting Servicing Agreement on behalf of the DSM Large Cap Growth Fund, DSM Global Growth Fund, and DSM Global Growth & Income Fund is herein incorporated by reference from Post-Effective Amendment No.533 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October10,2013. (ii)(D) Amendment to the Fund Accounting Servicing Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No.356 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August27,2009. (ii)(E) Amendment to the Fund Accounting Servicing Agreement on behalf of The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No.384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August31,2010. (ii)(E)(1) Amendment to the Fund Accounting Servicing Agreement on behalf of the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No.465 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on July31,2012. (ii)(F) Amendment to the Fund Accounting Servicing Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (ii)(G) Amendment to the Fund Accounting Servicing Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No.568 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 25, 2014. (ii)(H) Amendment to the Fund Accounting Servicing Agreement on behalf of the Villere Balanced Fund is herein incorporated by reference from Post-Effective Amendment No.432 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on December20,2011. (ii)(I) Amendment to the Fund Accounting Servicing Agreement on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No.446 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on March12,2012. (ii)(J) Amendment to the Fund Accounting Servicing Agreement dated August14,2012, on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No.471 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August27,2012. (ii)(K) Amendment to the Fund Accounting Servicing Agreement, on behalf of the Villere Funds is herein incorporated by reference from Post-Effective Amendment No.515 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on May31,2013. 10 (ii)(L) Amendment to the Fund Accounting Servicing Agreement, on behalf of the McKinley Diversified Income Fund is herein incorporated by reference from Post-Effective Amendment No.498 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on March26,2013. (ii)(L)(1) Amendment to the Fund Accounting Servicing Agreement, dated February 18, 2014, on behalf of the McKinley Non-U.S. Core Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. (ii)(M) Amendment to the Fund Accounting Servicing Agreement, on behalf of the Otter Creek Long/Short Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No.613 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (ii)(N) Amendment to the Fund Accounting Servicing Agreement, on behalf of the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund is herein incorporated by reference from Post-Effective Amendment No.554 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December31,2013. (ii)(O) Amendment to the Fund Accounting Servicing Agreement dated April 4, 2012, on behalf of the Portfolio 21 Global Equity Fund is herein incorporated by reference from Post-Effective Amendment No.590 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 27, 2014. (ii)(P) Amendment to the Fund Accounting Servicing Agreement dated July 13, 2015, on behalf of the Trillium Funds – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July30,2015. (iii) Transfer Agent Servicing Agreement dated June22,2006, between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No.268 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October16,2006. (iii)(A) Addendum to the Transfer Agent Servicing Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (iii)(A)(1) Amendment to the Transfer Agent Servicing Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iii)(A)(2) Amendment to the Transfer Agent Servicing Agreement on behalf of the Hodges Small Intrinsic Value Fund and the Hodges Small-Mid Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 546 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 17, 2013. (iii)(B) Amendment to the Transfer Agent Servicing Agreement on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (iii)(C) Amendment to the Transfer Agent Servicing Agreement on behalf of the DSM Large Cap Growth Fund, DSM Global Growth Fund, and DSM Global Growth & Income Fund is herein incorporated by reference from Post-Effective Amendment No. 533 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October10,2013. (iii)(D) Amendment to the Transfer Agent Servicing Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. 11 (iii)(E) Amendment to the Transfer Agent Servicing Agreement on behalf of the Osterweis Fund, the Osterweis Strategic Income Fund, the Osterweis Strategic Investment Fund, and the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No.582 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June30,2014. (iii)(F) Amendment to the Transfer Agent Servicing Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (iii)(G) Amendment to the Transfer Agent Servicing Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (iii)(H) Amendment to the Transfer Agent Servicing Agreement on behalf of the Villere Balanced Fund is herein incorporated by reference from Post-Effective Amendment No. 432 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 20, 2011. (iii)(I) Amendment to the Transfer Agent Servicing Agreement on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (iii)(J) Amendment to the Transfer Agent Servicing Agreement dated August 14, 2012, on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (iii)(K) Amendment to the Transfer Agent Servicing Agreement, on behalf of the Villere Funds is herein incorporated by reference from Post-Effective Amendment No. 515 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 31, 2013. (iii)(L) Amendment to the Transfer Agent Servicing Agreement, on behalf of the McKinley Diversified Income Fund is herein incorporated by reference from Post-Effective Amendment No. 498 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 26, 2013. (iii)(L)(1) Amendment to the Transfer Agent Servicing Agreement, dated February 18, 2014, on behalf of the McKinley Non-U.S. Core Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. (iii)(M) Amendment to the Transfer Agent Servicing Agreement, on behalf of the Otter Creek Long/Short Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No.613 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (iii)(N) Amendment to the Transfer Agent Servicing Agreement, on behalf of the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund is herein incorporated by reference from Post-Effective Amendment No. 554 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December31,2013. (iii)(O) Amendment to the Transfer Agent Servicing Agreement dated November 16, 2009, on behalf of the Portfolio 21 Global Equity Fund is herein incorporated by reference from Post-Effective Amendment No.590 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 27, 2014. (iii)(P) Amendment to the Transfer Agent Servicing Agreement dated July 13, 2015, on behalf of the Trillium Funds – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (iv)(A) Operating Expenses Limitation Agreement dated September 2, 2008, between the Trust, on behalf of the CAN SLIM® Select Growth Fund, and NorthCoast Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 322 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 28, 2008. 12 (iv)(A)(1) Amended Appendix to Operating Expenses Limitation Agreement, between the Trust, on behalf of the CAN SLIM® Select Growth Fund, and NorthCoast Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.584 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on July25,2014. (iv)(B) Operating Expenses Limitation Agreement dated December7,2007, as amended August14,2008, between the Trust, on behalf of the Hodges Small Cap Fund, and Hodges Capital Management, Inc. is herein incorporated be reference from Post Effective Amendment No.324 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September30,2008. (iv)(B)(1) Operating Expenses Limitation Agreement dated August 31, 2009, between the Trust, on behalf of the Hodges Blue Chip 25 Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iv)(B)(2) Operating Expenses Limitation Agreement dated August 31, 2009, between the Trust, on behalf of the Hodges Equity Income Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iv)(B)(3) Operating Expenses Limitation Agreement dated August 31, 2009, between the Trust, on behalf of the Hodges Pure Contrarian Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iv)(B)(4) Amended Appendix to Operating Expenses Limitation Agreement, between the Trust, on behalf of the Hodges Funds is herein incorporated by reference from Post-Effective Amendment No. 546 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 17, 2013. (iv)(B)(5) Operating Expenses Limitation Agreement dated October31,2011, between the Trust, on behalf of the series of the Trust listed on Appendix A which may be amended from time to time (each “Fund”), and the Advisor of the Funds, Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 585 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 29, 2014. (iv)(C) Operating Expenses Limitation Agreement dated July 31, 2012, between the Trust, on behalf of the Osterweis Institutional Equity Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (iv)(D) Operating Expenses Limitation Agreement dated August31,2006, between the Trust, on behalf of the TCM Small Cap Growth Fund, and Tygh Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No.268 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October13,2006. (iv)(E) Operating Expenses Limitation Agreement dated August7,2002, between the Trust, on behalf of the Villere Balanced Fund, and St. Denis J. Villere & Company, LLC is herein incorporated by reference from Post-Effective Amendment No.160 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on December16,2003. (iv)(F) Operating Expenses Limitation Agreement dated March31,2009, between the Trust, on behalf of the Congress Large Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No.339 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on March31,2009. (iv)(F)(1) Amendment to Appendix A dated August14,2012 of the Operating Expenses Limitation Agreement dated March31,2009, between the Trust, on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund, the Congress Mid Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No.375 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October31,2012. 13 (iv)(G) Amended and Restated Operating Expenses Limitation Agreement dated January26,2010, with amended Schedule A between the Trust, on behalf of the DSM Funds, and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No.500 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on March28,2013. (iv)(G)(1) Amendment to Schedule A dated August13,2013, of the Amended and Restated Operating Expenses Limitation Agreement dated January26,2010, between the Trust on behalf of the DSM Funds, and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No.533 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October10,2013. (iv)(G)(2) Shareholder Servicing Plan adopted by the Trust, on behalf of the DSM Funds is herein incorporated by reference from Post-Effective Amendment No.647 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October30,2015. (iv)(H) Operating Expenses Limitation Agreement dated August31,2009, between the Trust, on behalf of the Akre Focus Fund, and Akre Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No.356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August27,2009. (iv)(H)(1) Shareholder Servicing Plan adopted by the Trust, on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (iv)(I) Operating Expenses Limitation Agreement dated December 29, 2010, between the Trust, on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund, and Boston Common Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (iv)(I)(1) Amended Appendix A dated January 31, 2013, of the Operating Expenses Limitation Agreement dated December 29, 2010, between the Trust, on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund, and Boston Common Asset Management is herein incorporated by reference from Post-Effective Amendment No.488 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 25, 2013. (iv)(J) Amended and Restated Support Services Agreement dated April 6, 2011 and amended November 5, 2012, between the Trust, on behalf of the GoodHaven Fund, and GoodHaven Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 497 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 25, 2013. (iv)(K) Operating Expenses Limitation Agreement dated March 12, 2012, between the Trust, on behalf of the Muzinich Funds, and Muzinich & Co., Inc. is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (iv)(K)(1) Shareholder Servicing Plan adopted by the Trust, on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (iv)(L) Interim Operating Expenses Limitation Agreement dated January 18, 2013, between the Trust, on behalf of the Becker Value Equity Fund, and Becker Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 494 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2013. (iv)(L)(1) Shareholder Servicing Plan adopted by the Trust, on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (iv)(L)(2) Operating Expenses Limitation Agreement dated April 24, 2013, between the Trust, on behalf of the Becker Value Equity Fund, and Becker Capital Management, Inc. is herein incorporated by reference from Post Effective Amendment No.563 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February27,2014. 14 (iv)(M) Operating Expenses Limitation Agreement, between the Trust, on behalf of the Villere Equity Fund, and St. Denis J. Villere & Co., Inc. is herein incorporated by reference from Post-Effective Amendment No. 515 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 31, 2013. (iv)(N) Operating Expenses Limitation Agreement, between the Trust, on behalf of the McKinley Diversified Income Fund, and McKinley Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 498 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 26, 2013. (iv)(N)(1) Shareholder Servicing Plan adopted by the Trust, on behalf of the McKinley Diversified Income Fund on March 1, 2013 is herein incorporated by reference from Post-Effective Amendment No.524 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 7, 2013. (iv)(N)(2) Shareholder Servicing Plan adopted by the Trust, on behalf of the McKinley Funds is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. (iv)(N)(3) Appendix A to the Operating Expenses Limitation Agreement, between the Trust, on behalf of the McKinley Funds, and McKinley Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. (iv)(O) Operating Expenses Limitation Agreement, between the Trust, on behalf of the Otter Creek Long/Short Opportunity Fund, dated February 27, 2015 is herein incorporated by reference from Post-Effective Amendment No.613 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on February 27, 2015. (iv)(P) Operating Expenses Limitation Agreement between the Trust, on behalf of the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund is herein incorporated by reference from Post-Effective Amendment No. 554 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December31,2013. (iv)(P)(1) Shareholder Servicing Plan adopted by the Trust, on behalf of the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund is herein incorporated by reference from Post-Effective Amendment No. 614 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (iv)(P)(2) Appendix A to Operating Expenses Limitation Agreement between the Trust, on behalf of the BP Capital Funds is herein incorporated by reference from Post-Effective Amendment No. 614 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (iv)(Q) Operating Expenses Limitation Agreement dated July 29, 2015, between the Trust, on behalf of the Trillium Funds, and Trillium Asset Management, LLC – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (iv)(Q)(1) Shareholder Servicing Plan adopted by the Trust, on behalf of the Trillium Funds – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (i) (i) Opinion and Consent of Counsel dated September 21, 2005, by Goodwin Procter LLP for the CAN SLIM® Select Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 227 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September21,2005. (ii) Opinion and Consent of Counsel dated July 22, 1999, by Paul Hastings LLP for the Hodges Fund is herein incorporated by reference from Post-Effective Amendment No. 75 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 26, 1999. (ii)(A) Opinion and Consent of Counsel dated December 18, 2007, by Goodwin Procter LLP for the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No.300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December18,2007. 15 (iii) Opinion and Consent of Counsel dated July 22, 1999, by Paul Hastings LLP for The Osterweis Fund is herein incorporated by reference from Post-Effective Amendment No. 74 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 26, 1999. (iii)(A) Opinion and Consent of Counsel dated August 21, 2002, by Paul Hastings LLP for The Osterweis Strategic Income Fund is herein incorporated by reference from Post-Effective Amendment No. 142 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 22, 2002. (iv) Opinion and Consent of Counsel dated December 19, 2000, by Paul Hastings LLP for the Portfolio21 Global Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 110 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 20, 2000. (v) Opinion and Consent of Counsel dated September 28, 2004, by Goodwin Procter LLP for the TCM Small Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 175 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September30,2004. (vi) Opinion and Consent of Counsel dated June 5, 2002, by Paul Hastings LLP for the Villere Balanced Fund is herein incorporated by reference from Post-Effective Amendment No. 130 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 7, 2002. (vii) Opinion of Counsel dated March 31, 2009, by Paul Hastings LLP for the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (vii)(A) Consent of Counsel dated March 31, 2009, by Paul Hastings LLP for the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (vii)(B) Opinion of Counsel dated October 30, 2012, by Sullivan & Worcester for the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (vii)(C) Consent of Counsel dated October 30, 2012, by Paul Hastings LLP for the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (viii) Opinion of Counsel dated August 31, 2009, by Paul Hastings LLP for the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (viii)(A) Consent of Counsel dated August 31, 2009, by Paul Hastings LLP for the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (ix) Opinion of Counsel dated August 31, 2009, by Paul Hastings LLP for the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (ix)(A) Consent of Counsel dated August 31, 2009, by Paul Hastings LLP for the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (x) Opinion of Counsel dated August 27, 2009, by Paul Hastings LLP for the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (x)(A) Consent of Counsel dated August 27, 2009, by Paul Hastings LLP for the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. 16 (x)(B) Opinion of Counsel dated August 31, 2009, by Sullivan & Worcester LLP for the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 359 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 11, 2009. (xi) Opinion of Counsel dated August 31, 2010, by Sullivan & Worcester LLP for The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (xi)(A) Consent of Counsel dated August 31, 2010, by Paul Hastings LLP for The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (xi)(B) Opinion of Counsel dated July 30, 2012, by Sullivan & Worcester LLP for the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (xi)(C) Consent of Counsel dated July 30, 2012, by Paul Hastings LLP for the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (xii) Opinion of Counsel dated December 29, 2010, by Sullivan & Worcester LLP for the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xii)(A) Consent of Counsel dated December 29, 2010, by Paul Hastings LLP for the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xiii) Opinion of Counsel dated April 1, 2011, by Sullivan & Worcester LLP for the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xiii)(A) Consent of Counsel dated April 6, 2011, by Paul Hastings LLP for the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xiv) Opinion of Counsel dated March 7, 2012, by Sullivan & Worcester LLP for the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (xiv)(A) Consent of Counsel dated March 7, 2012, by Paul Hastings LLP for the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (xv) Opinion of Counsel dated March 12, 2012, by Sullivan & Worcester LLP for the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (xv)(A) Consent of Counsel dated March 12, 2012, by Paul Hastings LLP for the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (xvi) Opinion of Counsel dated August 24, 2012, by Sullivan & Worcester LLP for the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (xvi)(A) Consent of Counsel dated August 24, 2012 by Paul Hastings LLP for the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. 17 (xvii) Opinion of Counsel dated March 25, 2013, by Sullivan & Worcester LLP for the McKinley Diversified Income Fund is herein incorporated by reference from Post-Effective Amendment No. 498 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March26, 2013. (xvii)(A) Consent of Counsel dated March 26, 2013, by Paul Hastings LLP for the McKinley Diversified Income Fund is herein incorporated by reference from Post-Effective Amendment No. 498 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March26, 2013. (xvii)(B) Opinion of Counsel dated February 26, 2014, by Sullivan & Worcester LLP for the McKinley Non-U.S. Core Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. (xvii)(C) Consent of Counsel dated February 26, 2014, by Paul Hastings LLP for the McKinley Non-U.S. Core Growth Fund is herein incorporated by reference from Post-Effective Amendment No.562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February26,2014. (xviii) Opinion of Counsel dated May 31, 2013, by Sullivan & Worcester LLP for the Villere Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 515 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May31, 2013. (xviii)(A) Consent of Counsel dated May 31, 2013, by Paul Hastings LLP for the Villere Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 515 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May31, 2013. (xix) Opinion of Counsel dated October 10, 2013, by Sullivan & Worcester LLP for the DSM Global Growth & Income Fund is herein incorporated by reference from Post-Effective Amendment No. 533 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 10, 2013. (xix)(A) Consent of Counsel dated October 10, 2013, by Paul Hastings LLP for the DSM Global Growth & Income Fund is herein incorporated by reference from Post-Effective Amendment No. 533 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 10, 2013. (xx) Opinion of Counsel dated December 17, 2013, by Sullivan & Worcester LLP for the Hodges Small Intrinsic Value Fund and the Hodges Small-Mid Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 546 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 17, 2013. (xx)(A) Consent of Counsel dated December 17, 2013, by Paul Hastings LLP for the Hodges Small Intrinsic Value Fund and the Hodges Small-Mid Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 546 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 17, 2013. (xxi) Opinion of Counsel dated December 24, 2013, by Sullivan & Worcester LLP for the Otter Creek Long/Short Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 547 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 24, 2013. (xxi)(A) Consent of Counsel dated December 24, 2013, by Paul Hastings LLP for the Otter Creek Long/Short Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 547 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 24, 2013. (xxii) Opinion of Counsel dated December 31, 2013, by Sullivan & Worcester LLP for the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund is herein incorporated by reference from Post-Effective Amendment No. 554 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December31,2013. 18 (xxii)(A) Consent of Counsel dated December 31, 2013, by Paul Hastings LLP for the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund is herein incorporated by reference from Post-Effective Amendment No. 554 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December31,2013. (xxiii) Opinion of Counsel dated July 29, 2015 by Sullivan & Worcester LLP for the Trillium Funds– is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (xxiii)(A) Consent of Counsel dated July 29, 2015 by Paul Hastings LLP for the Trillium Funds – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (j) (i) Consent of Independent Registered Public Accounting Firm Tait, Weller & Baker LLP – filed herewith. (ii) Power of Attorney for Dorothy Berry dated April 12, 2013 is herein incorporated by reference from Post-Effective Amendment No. 505 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on April 26, 2013. (iii) Power of Attorney for Wallace Cook dated April 12, 2013 is herein incorporated by reference from Post-Effective Amendment No. 505 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on April 26, 2013. (iv) Power of Attorney for Eric Falkeis dated April 12, 2013 is herein incorporated by reference from Post-Effective Amendment No. 505 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on April 26, 2013. (v) Power of Attorney for Carl Froebel dated April 12, 2013 is herein incorporated by reference from Post-Effective Amendment No. 505 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on April 26, 2013. (vi) Power of Attorney for Steve Paggioli dated April 12, 2013 is herein incorporated by reference from Post-Effective Amendment No. 505 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on April 26, 2013. (vii) Power of Attorney for Eric C. VanAndel dated April 12, 2013 is herein incorporated by reference from Post-Effective Amendment No. 505 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 26, 2013. (k) Omitted Financial Statements – None. (l) Initial Capital Agreements – None. (m) (i) Share Marketing Plan pursuant to Rule 12b-1 adopted by the Trust on behalf of the CAN SLIM® Select Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 320 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 29, 2008. (ii) Amended and Restated Rule 12b-1 Distribution Plan adopted by the Trust on behalf of the Hodges Fund is herein incorporated by reference from Post-Effective Amendment No. 288 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 23, 2007. (ii)(A) Rule 12b-1 Distribution Plan adopted by the Trust on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (ii)(B) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iii) Rule 12b-1 Distribution Plan adopted by the Trust on behalf of the Portfolio 21 Global Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 24 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 16, 1996. (iv) Rule 12b-1 Distribution Plan adopted by the Trust and revised on August 14, 2012, on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. 19 (v) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the DSM Large Cap Growth Fund, the DSM Global Growth Fund, and DSM Global Growth & Income Fund is herein incorporated by reference from Post-Effective Amendment No. 533 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 10, 2013. (vi) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (viii) Rule 12b-1 Distribution Plan adopted by the Trust, on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (ix) Rule 12b-1 Distribution Plan adopted by the Trust, on behalf of the McKinley Diversified Income Fund is herein incorporated by reference from Post-Effective Amendment No. 524 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 7, 2013. (ix)(A) Rule 12b-1 Distribution Plan adopted by the Trust, on behalf of the McKinley Funds is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. (x) Rule12b-1 Distribution Plan adopted by the Trust, on behalf of the Otter Creek Long/Short Opportunity is herein incorporated by reference from Post-Effective Amendment No.613 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (xi) Rule12b-1 Distribution Plan adopted by the Trust, on behalf of the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund is herein incorporated by reference from Post-Effective Amendment No. 614 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (xii) Rule12b-1 Distribution Plan adopted by the Trust, on behalf of the Trillium Funds – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (n) (i) Rule18f-3 Plan dated August14,2008, adopted by the Trust on behalf of the Hodges Fund and the Hodges Small Cap Fund is herein incorporated be reference from Post Effective Amendment No.324 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on September30,2008. (ii) Rule18f-3 Plan dated March1,2007, adopted by the Trust on behalf of the Portfolio21 Global Equity Fund is herein incorporated by reference from Post-Effective Amendment No.281 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on February29,2007. (iii) Amended and Restated Rule 18f-3 Plan dated March2,2012 and amended on March1,2013 and August13,2013, adopted by the Trust on behalf of the DSM Large Cap Growth Fund, the DSM Global Growth Fund, and DSM Global Growth & Income Fund is herein incorporated by reference from Post-Effective Amendment No.533 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October10,2013. (iv) Rule 18f-3 Plan dated August3,2009, adopted by the Trust on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No.356 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August27,2009. (v) Rule18f-3 Plan dated April30,2010 and revised August14,2012, adopted by the Trust on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No.375 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on October31,2012. (vi) Rule18f-3 Plan dated March12,2012, adopted by the Trust on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No.446 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on March12,2012. (vii) Rule18f-3 Plan adopted by the Trust on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No.471 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August27,2012. 20 (viii) Rule18f-3 Plan dated March1,2013, adopted by the Trust on behalf of the McKinley Diversified Income Fund is herein incorporated by reference from Post-Effective Amendment No.524 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August7,2013. (viii)(A) Rule18f-3 Plan dated February 18, 2014, adopted by the Trust on behalf of the McKinley Funds is herein incorporated by reference from Post-Effective Amendment No. 562 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 26, 2014. (ix) Rule 18f-3 Plan dated November18,2014, adopted by the Trust on behalf of the Otter Creek Long/Short Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No.613 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (x) Rule 18f-3 Plan dated November12,2013, revised February 27, 2015 adopted by the Trust on behalf of the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund is herein incorporated by reference from Post-Effective Amendment No. 614 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (xi) Rule 18f-3 Plan dated November 18, 2014, adopted by the Trust on behalf of the Trillium Funds– is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. (o) Reserved. (p) (i) Code of Ethics for Hodges Capital Management, Inc. and First Dallas Securities Inc. as Amended and Restated January, 2014 is herein incorporated by reference from Post-Effective Amendment No. 640 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 28, 2015. (ii) Code of Ethics for NorthCoast Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.639 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on July24,2015. (iii) Code of Ethics for Osterweis Capital Management, Inc. and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No.380 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on July28,2010. (iv) Code of Ethics for Trillium Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.624 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2015. (v) Code of Ethics for Tygh Capital Management, Inc. dated August 2015 – filed herewith. (vi) Code of Ethics for St. Denis J. Villere & Company, LLC (revised 2014) is herein incorporated by reference from Post-Effective Amendment No.653 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 17, 2015. (vii) Code of Ethics for Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No.573 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on April25,2014. (viii) Code of Ethics for Windowpane Advisors, L.L.C. is herein incorporated by reference from Post-Effective Amendment No.343 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on May1,2009. (ix) Code of Ethics for DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No.476 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on November1,2012. (x) Revised Code of Ethics for Akre Capital Management, LLC dated July 28, 2014 is herein incorporated by reference from Post-Effective Amendment No.595 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on November 21, 2014. (xi) Revised Code of Ethics for Boston Common Asset Management, LLC dated September 2015 is herein incorporated by reference from Post-Effective Amendment No.656 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on January 28, 2016. 21 (xii) Revised Code of Ethics for GoodHaven Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No.497 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on March25,2013. (xiii) Code of Ethics for the Distributor, Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.568 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on March 25, 2014. (xiv) Code of Ethics for Muzinich & Co., Inc. is herein incorporated by reference from Post-Effective Amendment No.508 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on April29,2013. (xv) Revised Code of Ethics for Becker Capital Management, Inc. is herein incorporated by reference from Post Effective Amendment No.563 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February27,2014. (xvi) Revised Code of Ethics for the Trust (Professionally Managed Portfolios) is herein incorporated by reference from Post-Effective Amendment No.653 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 17, 2015. (xvii) Revised Code of Ethics for St. Denis J. Villere & Company, LLC is herein incorporated by reference from Post-Effective Amendment No.545 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on December13,2013. (xviii) Code of Ethics for McKinley Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No.524 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on August7,2013. (xix) Code of Ethics for Otter Creek Management, Inc. is herein incorporated by reference from Post-Effective Amendment No.613 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2015. (xx) Code of Ethics for BP Capital Fund Advisors, LLC is herein incorporated by reference from Post-Effective Amendment No.554 to the Trust’s Registration Statement on FormN-1A, filed with the SEC on December31,2013. (xxi) Code of Ethics for Trillium Asset Management, LLC – is herein incorporated by reference from Post-Effective Amendment No.641 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 30, 2015. Item 29.Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30.Indemnification Reference is made to Article VII of the Registrant’s Declaration of Trust (previously filed with the Registration Statement on Form N-1A (File No. 33-12213) on December 29, 1995), Article VI of Registrant’s Amended and Restated Bylaws (previously filed with the Registration Statement on Form N-1A (File No. 33-12213) on February 18, 2003), and Paragraph 6 of the Distribution Agreement (previously filed with the Registration Statement on Form N-1A (File No. 33-12213 on June 15, 2009).With respect to the Registrant, the general effect of these provisions is to indemnify any person (Trustee, director, officer, employee or agent, among others) who was or is a party to any proceeding by reason of their actions performed in their official or duly authorized capacity on behalf of the Trust.With respect to the distributor, the general effect of the relevant provisions is to indemnify those entities for claims arising out of any untrue statement or material fact contained in the Funds’ Registration Statement, reports to shareholders or advertising and sales literature. Pursuant to Rule 484 under the Securities Act of 1933, as amended, (the “1933 Act”) the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the 1933 Act may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the SEC such indemnification is against public policy as expressed in the 1933 Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the 1933 Act and will be governed by the final adjudication of such issue.” 22 Item 31.Business and Other Connections of Investment Adviser With respect to the Advisers, the response to this Item will be incorporated by reference to the Advisers’ Uniform Applications for Investment Adviser Registration (“Form ADV”) on file with the SEC.Each Adviser’s Form ADV may be obtained, free of charge, at the SEC’s website at www.adviserinfo.sec.gov. Item 32.Principal Underwriter. (a)Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust Jacob Funds, Inc. Advisors Series Trust Jensen Portfolio, Inc. Aegis Funds Kirr Marbach Partners Funds, Inc. Allied Asset Advisors Funds LKCM Funds Alpha Architect ETF Trust LoCorr Investment Trust Alpine Equity Trust Lord Asset Management Trust Alpine Income Trust MainGate Trust Alpine Series Trust Managed Portfolio Series Angel Oak Funds Trust Matrix Advisors Value Fund, Inc. Appleton Funds Merger Fund Barrett Opportunity Fund, Inc. Monetta Trust Bridge Builder Trust Nicholas Family of Funds, Inc. Bridges Investment Fund, Inc. Oaktree Funds Brookfield Investment Funds Permanent Portfolio Family of Funds, Inc. Brown Advisory Funds Perritt Funds, Inc. Buffalo Funds PRIMECAP Odyssey Funds CG Funds Trust Professionally Managed Portfolios Compass EMP Funds Trust Prospector Funds, Inc. DoubleLine Funds Trust Provident Mutual Funds, Inc. ETF Series Solutions Purisima Funds Evermore Funds Trust Rainier Investment Management Mutual Funds FactorShares Trust RBC Funds Trust First American Funds, Inc. Stone Ridge Trust FundX Investment Trust Stone Ridge Trust II Glenmede Fund, Inc. Stone Ridge Trust III Glenmede Portfolios Thompson IM Funds, Inc. Greenspring Fund, Inc. Trust for Professional Managers Guinness Atkinson Funds Trust for Advised Portfolios Harding Loevner Funds, Inc. USA Mutuals Hennessy Funds Trust Wall Street Fund, Inc. Hotchkis & Wiley Funds Westchester Capital Funds Intrepid Capital Management Funds Trust Wisconsin Capital Funds, Inc. IronBridge Funds, Inc. YCG Funds 23 (b)To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Vice President, Secretary None Joe Neuberger(1) Board Member None Robert Kern(1) Board Member None Susan LaFond(1) Vice President, Treasurer None Joseph Bree(1) Chief Financial Officer, Board Member None Teresa Cowan(1) Senior Vice President, Assistant Secretary None Brett Scribner(3) Assistant Treasurer None (1) This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (2) This individual is located at 10 West Market Street, Indianapolis, Indiana, 46204. (3) This individual is located at 800 Nicollet Mall, Minneapolis, Minnesota, 55402. (c)Not applicable. Principal Underwriter of BP Capital Funds: (a)With respect to the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund, Foreside Fund Services, LLC (the “Distributor”) serves as principal underwriter for the following investment companies registered under the Investment Company Act of 1940, as amended: AdvisorShares Trust American Beacon Funds American Beacon Select Funds Avenue Mutual Funds Trust BP Capital TwinLine Energy Fund, Series of Professionally Managed Portfolios BP Capital TwinLine MLP Fund, Series of Professionally Managed Portfolios Bridgeway Funds, Inc. Broadmark Funds Capital Innovations Global Agri, Timber, Infrastructure Fund, Series of Investment Managers Series Trust Center Coast MLP Focus Fund, Series of Investment Managers Series Trust Chilton Realty Income & Growth Fund, Series of Investment Managers Series Trust Direxion Shares ETF Trust Exchange Traded Concepts Trust II FlexShares Trust Forum Funds Forum Funds II FQF Trust FSI Low Beta Absolute Return Fund Gottex Multi-Alternatives Fund - I Gottex Multi-Alternatives Fund - II Gottex Multi-Asset Endowment Fund - I Gottex Multi-Asset Endowment Fund – II Gottex Trust Henderson Global Funds Infinity Core Alternative Fund Ironwood Institutional Multi-Strategy Fund LLC Ironwood Multi-Strategy Fund LLC Liberty Street Horizon Fund, Series of Investment Managers Series Trust Manor Investment Funds Nomura Partners Funds, Inc. Outlook Funds Trust Performance Trust Mutual Funds, Series of Trust for Professional Managers Pine Grove Alternative Fund Pine Grove Alternative Institutional Fund Plan Investment Fund, Inc. PMC Funds, Series of Trust for Professional Managers Precidian ETFs Trust Quaker Investment Trust Renaissance Capital Greenwich Funds RevenueShares ETF Trust Salient MF Trust Scotia Institutional Funds (f/k/a DundeeWealth Funds) Sound Shore Fund, Inc. Steben Select Multi-Strategy Fund The Roxbury Funds Toroso Newfound Tactical Allocation Fund, Series of Investment Managers Series Trust Turner Funds Wintergreen Fund, Inc. 24 (b)The following are the Officers and Managers of the Distributor, the Registrant’s underwriter.The Distributor’s main business address is Three Canal Plaza, Suite 100, Portland, Maine 04101. Name Address Position with Underwriter Position with Registrant Mark A. Fairbanks Three Canal Plaza, Suite 100, Portland, ME04101 President and Manager None Richard J. Berthy Three Canal Plaza, Suite 100, Portland, ME04101 Vice President, Treasurer and Manager None Jennifer E. Hoopes Three Canal Plaza, Suite 100, Portland, ME04101 Secretary None Nanette K. Chern Three Canal Plaza, Suite 100, Portland, ME04101 Vice President and Chief Compliance Officer None Lisa S. Clifford Three Canal Plaza, Suite 100, Portland, ME04101 Vice President and Managing Director of Compliance None Nishant Bhatnagar Three Canal Plaza, Suite 100, Portland, ME04101 Assistant Secretary None (c)Not applicable. Item 33.Location of Accounts and Records The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended (the “1940 Act”) are maintained at the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202 Registrant’s Custodian U.S. Bank National Association 1555 N. River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 With respect to BP Capital TwinLine Energy Fund and BP Capital TwinLine MLP Fund Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, Maine 04101 Registrant’s Investment Advisers Akre Capital Management, LLC 2West Marshall Street Middleburg, Virginia20118 Becker Capital Management, Inc. 1ifth Avenue, Suite 2185 Portland, Oregon97204 Boston Common Asset Management, LLC 84 State Street, Suite 1000 Boston, Massachusetts02109 25 Records Relating to: Are located at: BP Capital Fund Advisors, LLC 817 Preston Road, Suite 260 Dallas, Texas 75225 Congress Asset Management Company Two Seaport Lane Boston, Massachusetts02210 DSM Capital Partners LLC 320 East Main Street Mount Kisco, New York10549 GoodHaven Capital Management, LLC 4940 S.W. 83rd Street Miami, Florida33143 Hodges Capital Management, Inc. 2905 Maple Avenue Dallas, Texas75201 McKinley Capital Management, LLC 3301 “C” Street, Suite 500 Anchorage, Alaska99503 Muzinich & Co., Inc. 450 Park Avenue New York, New York 10022 NorthCoast Asset Management, LLC 6 Glenville Street Greenwich, Connecticut06831 Osterweis Capital Management, Inc. Osterweis Capital Management, LLC One Maritime Plaza, Suite 800 San Francisco, California94111 Otter Creek Management, Inc. 222 Lakeview Avenue, Suite 1100 West Palm Beach, Florida 33401 Trillium Asset Management, LLC Two Financial Center 60 South Street, Suite 1100 Boston, Massachusetts 02111 Tygh Capital Management, Inc. 1ifth Avenue, Suite 2100 Portland, Oregon97204 St. Denis J. Villere & Co., LLC 601 Poydras Street, Suite 1808 New Orleans, Louisiana70130 Item 34.Management Services Not applicable. Item 35.Undertakings Not applicable. 26 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 657 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of Glendora and State of California, on the 29th day of January, 2016. Professionally Managed Portfolios By: /s/ Elaine E. Richards Elaine E. Richards President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 657 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Dorothy A. Berry* Trustee January 29, 2016 Dorothy A. Berry Wallace L. Cook* Trustee January 29, 2016 Wallace L. Cook Eric W. Falkeis* Trustee January 29, 2016 Eric W. Falkeis Carl A. Froebel* Trustee January 29, 2016 Carl A. Froebel Steven J. Paggioli* Trustee January 29, 2016 Steven J. Paggioli /s/ Elaine E. Richards President and Principal January 29, 2016 Elaine E. Richards Executive Officer /s/ Eric C. VanAndel Treasurer and Principal January 29, 2016 Eric C. VanAndel Financial and Accounting Officer *By: /s/ Elaine E. Richards January 29, 2016 Elaine E. Richards, Attorney-In Fact pursuant to Power of Attorney 27 EXHIBIT INDEX Exhibit Number Description (j)(i) Consent of Independent Registered Public Accounting Firm Tait, Weller & Baker LLP (p)(v) Code of Ethics (revised August 2015) 28
